EXECUTION COPY

U.S. $150,000,000


CREDIT AGREEMENT

Dated as of August 23, 2006

Among


EVEREST REINSURANCE HOLDINGS, INC.


as Borrower

and


THE INITIAL LENDERS NAMED HEREIN

as Initial Lenders

and


WACHOVIA BANK, NATIONAL ASSOCIATION

as Syndication Agent

and


DEUTSCHE BANK AG NEW YORK BRANCH
AND
HSBC BANK USA, NATIONAL ASSOCIATION

as Documentation Agents

and


CITIBANK, N.A.

as Administrative Agent

--------------------------------------------------------------------------------


CITIGROUP GLOBAL MARKETS INC.

as Sole Arranger and Sole Bookrunner

--------------------------------------------------------------------------------

TABLE OF CONTENTS
ARTICLE I
           SECTION 1.01. Certain Defined Terms     1                    SECTION
1.02. Computation of Time Periods       12                       SECTION 1.03.
Accounting Terms       12              ARTICLE II
           SECTION 2.01. The Advances and Letters of Credit       12   
           SECTION 2.02. Making the Advances       13   
           SECTION 2.03. Issuance of and Drawings and Reimbursement Under
Letters of Credit       13   
           SECTION 2.04. Fees       15   
           SECTION 2.05. Termination or Reduction of the Commitments       15   
           SECTION 2.06. Repayment of Advances and Letter of Credit Drawings    
  15   
           SECTION 2.07. Interest on Advances       16   
           SECTION 2.08. Interest Rate Determination       17   
           SECTION 2.09. Optional Conversion of Advances       18   
           SECTION 2.10. Optional Prepayments of Advances       18   
           SECTION 2.11. Increased Costs       18   
           SECTION 2.12. Illegality       19   
           SECTION 2.13. Payments and Computations       19   
           SECTION 2.14. Taxes       20   
           SECTION 2.15. Sharing of Payments, Etc.       21   
           SECTION 2.16. Evidence of Debt       21   
           SECTION 2.17. Use of Preceeds       22   
           SECTION 2.18. Replacement of Lenders       22   
ARTICLE III
           SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01  
    22   
           SECTION 3.02. Conditions Precedent to Each Borrowing and Issuance    
  23   
           SECTION 3.03. Determinations Under Section 3.01       24   
ARTICLE IV
           SECTION 4.01. Representations and Warranties of the Borrower      
24   
ARTICLE V
           SECTION 5.01. Affirmative Convenants       26   
           SECTION 5.02. Negative Covenants       30   
           SECTION 5.03. Financial Covenants       32   
ARTICLE VI
           SECTION 6.01. Events of Default       32   
           SECTION 6.02. Actions in Respect of the Letters of Credit upon
Default or Termination       34   
ARTICLE VII
           SECTION 7.01. Authorization and Action       35   
           SECTION 7.02. Agent's Reliance, Etc.       35   
           SECTION 7.03. Citibank and Affiliates       35   
           SECTION 7.04. Lender Credit Decision       36   
           SECTION 7.05. Indemnification       36   
           SECTION 7.06. Successor Agent       37   
           SECTION 7.07. Other Agents       37   
ARTICLE VIII
           SECTION 8.01. Amendments, Etc.       37   
           SECTION 8.02. Notices, Etc.       37   
                                                                    
                                                                    ii          
           SECTION 8.03. No Waiver; Remedies       38   
           SECTION 8.04. Costs and Expenses       38   
           SECTION 8.05. Right of Set-off       39   
           SECTION 8.06. Binding Effect       39   
           SECTION 8.07. Assignments and Participations       40   
           SECTION 8.08. Confidentiality       41   
           SECTION 8.09. Governing Law       42   
           SECTION 8.10. Execution in Counterparts       42   
           SECTION 8.11. Jurisdiction, Etc.       42   
           SECTION 8.12. No Liability of the Issuing Banks       42   
           SECTION 8.13. Patriot Act Notice       43   
           SECTION 8.14. Waiver of Jury Trial       44   

iii

Schedules

Schedule I - List of Applicable Lending Offices

Schedule 3.01(b) - Disclosed Litigation

Schedule 4.01(j) - Licenses

Schedule 5.02(a) - Existing Liens

Exhibits

Exhibit A - Form of Note

Exhibit B - Form of Notice of Borrowing

Exhibit C - Form of Assignment and Acceptance

Exhibit D-1 - Opinion of Counsel for the Borrower

Exhibit D-2 - Opinion of Counsel for the Borrower

iv

CREDIT AGREEMENT

Dated as of August 23, 2006

          EVEREST REINSURANCE HOLDINGS, INC., a Delaware corporation (the
“Borrower”), the banks, financial institutions and other institutional lenders
(the “Initial Lenders”) and issuers of letters of credit (“Initial Issuing
Banks”) listed on Schedule I hereto, and CITIBANK, N.A. (“Citibank”), as
administrative agent (the “Agent”) for the Lenders (as hereinafter defined),
agree as follows:


ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

          SECTION 1.01. Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):


          “Advance” means an advance by a Lender to the Borrower as part of a
Borrowing and refers to a Base Rate Advance or a Eurodollar Rate Advance (each
of which shall be a “Type” of Advance).


          “Affiliate” means, as to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Stock, by
contract or otherwise.


          “Agent’s Account” means the account of the Agent maintained by the
Agent at Citibank at its office at Two Penns Way, New Castle, Delaware 19720,
Account No. 36852248, Attention: Bank Loan Syndications.


          “Applicable Lending Office” means, with respect to each Lender, such
Lender’s Domestic Lending Office in the case of a Base Rate Advance and such
Lender’s Eurodollar Lending Office in the case of a Eurodollar Rate Advance.


          “Applicable Margin” means as of any date, (a) for Base Rate Advances,
0% per annum and (b) for Eurodollar Rate Advances, a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:


Public Debt Rating
   S&P/Moody’s Applicable Margin for
Eurodollar Rate Advances

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Level 1         A+ / A1 or above   0.200%

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Level 2   A / A2   0.250%

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Level 3   A- / A3   0.300%

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Level 4   BBB+ / Baal or below   0.400%

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
        “Applicable Percentage” means, as of any date a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:


Public Debt Rating
   S&P/Moody’s Applicable
Percentage

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Level 1         A+ / A1 or above   0.050%

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Level 2   A / A2   0.060%

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Level 3   A- / A3   0.070%

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Level 4   BBB+ / Baal or below   0.090%

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
        “Applicable Utilization Fee” means, as of any date that the sum of the
aggregate principal amount of the Advances plus the aggregate Available Amount
of the Letters of Credit outstanding exceeds 50% of the aggregate Revolving
Credit Commitments, a percentage per annum determined by reference to the Public
Debt Rating in effect on such date as set forth below:


Public Debt Rating
   S&P/Moody’s Applicable
Utilization Fee

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Level 1         A+ / A1 or above   0.050%

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Level 2   A / A2   0.050%

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Level 3   A- / A3   0.050% 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Level 4   BBB+ / Baal or below   0.100% 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
        “Assignment and Acceptance” means an assignment and acceptance entered
into by a Lender and an Eligible Assignee, and accepted by the Agent, in
substantially the form of Exhibit C hereto.


          “Available Amount” of any Letter of Credit means, at any time, the
maximum amount available to be drawn under such Letter of Credit at such time
(assuming compliance at such time with all conditions to drawing).


          “Base Rate” means a fluctuating interest rate per annum in effect from
time to time, which rate per annum shall at all times be equal to the higher of:


                     (a)        the rate of interest announced publicly by
Citibank in New York, New York, from time to time, as Citibank’s base rate; and


                     (b)        ½ of one percent per annum above the Federal
Funds Rate.


                         “Base Rate Advance” means an Advance that bears
interest as provided in Section 2.07(a)(i).

                         “Borrower Information” has the meaning specified in
Section 8.08.

                         “Borrowing” means a borrowing consisting of
simultaneous Advances of the same Type made by each of the Lenders.

2

          “Business Day” means a day of the year on which banks are not required
or authorized by law to close in New York City and, if the applicable Business
Day relates to any Eurodollar Rate Advances, on which dealings are carried on in
the London interbank market and banks are open for business in London.


          “Code” means the Internal Revenue Code of 1986, as amended from time
to time, and the regulations promulgated and rulings issued thereunder.


          “Commitments” means the Revolving Credit Commitments and the Letter of
Credit Commitments.


          “Consolidated” refers to the consolidation of accounts in accordance
with GAAP.


          “Consolidated Indebtedness” shall mean, as of the last day of any
fiscal quarter, the aggregate (without duplication) of all Debt (whether or not
reflected on the Borrower’s or any Subsidiary’s balance sheet) of the Borrower
and its Subsidiaries, determined on a Consolidated basis in accordance with
GAAP, excluding (i) reimbursement obligations in respect of letters of credit
issued for the benefit of any Insurance Subsidiary or the Borrower in the
ordinary course of its business to support the payment of obligations arising
under insurance and reinsurance contracts and weather and similar swap
agreements, but only in each case to the extent such letters of credit (A) are
not drawn upon and (B) are collateralized by cash or cash equivalents and (ii)
the aggregate redemption value of all Trust Preferred Securities to the extent
such aggregate redemption value is equal to or less than fifteen percent (15%)
of Total Capitalization.


          “Consolidated Net Worth” shall mean, as of any date of determination,
the net worth of the Borrower and its Subsidiaries as of such date, determined
on a consolidated basis in accordance with GAAP, but excluding any Disqualified
Capital Stock.


          “Convert”, “Conversion” and “Converted” each refers to a conversion of
Advances of one Type into Advances of the other Type pursuant to Section 2.08 or
2.09.


          “Debt” of any Person means, without duplication, (a) all indebtedness
of such Person for borrowed money, (b) all obligations of such Person for the
deferred purchase price of property or services, (c) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all obligations of such Person created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all obligations of such Person as lessee under leases that have
been or should be, in accordance with GAAP, recorded as capital leases, (f) all
obligations, contingent or otherwise, of such Person in respect of acceptances,
letters of credit or similar extensions of credit, (g) the net termination
obligations of such Person in respect of Hedge Agreements, calculated as of any
date as if such agreement or arrangement were terminated as of such date,
(h) all Disqualified Capital Stock issued by such Person, with the amount of
Debt represented by such Disqualified Capital Stock being equal to the greater
of its voluntary or involuntary liquidation preference and its maximum fixed
repurchase price, but excluding accrued dividends, if any (for the purposes
hereof, the “maximum fixed repurchase price” of any Disqualified Capital Stock
that does not have a fixed repurchase price shall be calculated in accordance
with the terms of such Disqualified Capital Stock as if such Disqualified
Capital Stock were purchased on any date on which Debt shall be required to be
determined pursuant to this Agreement, and if such price is base upon, or
measured by, the fair market value of such Disqualified Capital Stock, such fair
market value shall be determined reasonably and in good faith by the board of
directors or other governing body of the issuer of such Disqualified Capital
Stock), (i) all Debt of others referred to in clauses (a) through (h) above or
clause (j) below and other payment obligations (collectively, “Guaranteed Debt”)
guaranteed directly or indirectly in any manner by such Person, or in effect
guaranteed directly or indirectly by such Person through an agreement (1) to pay
or purchase such Guaranteed Debt or to advance or supply funds for the payment
or purchase of such Guaranteed Debt, (2) to purchase, sell or lease (as lessee
or lessor) property, or to purchase or sell services, primarily for the purpose
of enabling the debtor to make payment of such


3

  Guaranteed Debt or to assure the holder of such Guaranteed Debt against loss,
(3) to supply funds to or in any other manner invest in the debtor (including
any agreement to pay for property or services irrespective of whether such
property is received or such services are rendered) or (4) otherwise to assure a
creditor against loss, and (j) all Debt referred to in clauses (a) through
(i) above (including Guaranteed Debt) secured by (or for which the holder of
such Debt has an existing right, contingent or otherwise, to be secured by) any
Lien on property (including, without limitation, accounts and contract rights)
owned by such Person, even though such Person has not assumed or become liable
for the payment of such Debt.


          “Default” means any Event of Default or any event that would
constitute an Event of Default but for the requirement that notice be given or
time elapse or both.


          “Disclosed Litigation” has the meaning specified in Section 3.01(b).


          “Disqualified Capital Stock” shall mean, with respect to any Person,
any equity interests of such Person that, by its terms (or by the terms of any
security into which it is convertible or for which it is exchangeable), or upon
the happening of any event or otherwise, (i) matures or is mandatorily
redeemable or subject to any mandatory repurchase requirement, pursuant to a
sinking fund obligation or otherwise, (ii) is redeemable or subject to any
mandatory repurchase requirement at the sole option of the holder thereof, or
(iii) is convertible into or exchangeable for (whether at the option of the
issuer or the holder thereof) (a) debt securities or (b) any equity interests
referred to in (i) or (ii) above, in each case under (i), (ii) or (iii) above at
any time on or prior to the first anniversary of the Termination Date; provided,
however, that only the portion of equity interests that so matures or is
mandatorily redeemable, is so redeemable at the option of the holder thereof, or
is so convertible or exchangeable on or prior to such date shall be deemed to be
Disqualified Capital Stock.


          “Domestic Lending Office” means, with respect to any Lender, the
office of such Lender specified as its “Domestic Lending Office” opposite its
name on Schedule I hereto or in the Assignment and Acceptance pursuant to which
it became a Lender, or such other office of such Lender as such Lender may from
time to time specify to the Borrower and the Agent.


          “Effective Date” has the meaning specified in Section 3.01.


          “Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender;
and (iii) any other Person approved by the Agent, each Issuing Bank and, unless
an Event of Default has occurred and is continuing at the time any assignment is
effected in accordance with Section 8.07, the Borrower, such approval not to be
unreasonably withheld or delayed; provided, however, that neither the Borrower
nor an Affiliate of the Borrower shall qualify as an Eligible Assignee.


          “Environmental Action” means any action, suit, demand, demand letter,
claim, notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.


          “Environmental Law” means any federal, state, local or foreign
statute, law, ordinance, rule, regulation, code, order, judgment, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including,
without limitation, those relating to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials.


          “Environmental Permit” means any permit, approval, identification
number, license or other authorization required under any Environmental Law.


4

          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.


          “ERISA Affiliate” means any Person that for purposes of Title IV of
ERISA is a member of the Borrower’s controlled group, or under common control
with the Borrower, within the meaning of Section 414 of the Internal Revenue
Code.


          “ERISA Event” means (a) (i) the occurrence of a reportable event,
within the meaning of Section 4043 of ERISA, with respect to any Plan unless the
30-day notice requirement with respect to such event has been waived by the
PBGC, or (ii) the requirements of subsection (1) of Section 4043(b) of ERISA
(without regard to subsection (2) of such Section) are met with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to a Plan; (c) the provision by the administrator of any Plan of a notice of
intent to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including
any such notice with respect to a plan amendment referred to in Section 4041(e)
of ERISA); (d) the cessation of operations at a facility of the Borrower or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by the Borrower or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f)  the conditions for the imposition
of a lien under Section 302(f) of ERISA shall have been met with respect to any
Plan; (g) the adoption of an amendment to a Plan requiring the provision of
security to such Plan pursuant to Section 307 of ERISA; or (h) the institution
by the PBGC of proceedings to terminate a Plan pursuant to Section 4042 of
ERISA, or the occurrence of any event or condition described in Section 4042 of
ERISA that constitutes grounds for the termination of, or the appointment of a
trustee to administer, a Plan.


          “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.


          “Eurodollar Lending Office” means, with respect to any Lender, the
office of such Lender specified as its “Eurodollar Lending Office” opposite its
name on Schedule I hereto or in the Assignment and Acceptance pursuant to which
it became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to the Borrower and the Agent.


          “Eurodollar Rate” means, for any Interest Period for each Eurodollar
Rate Advance comprising part of the same Borrowing, an interest rate per annum
equal to the rate per annum (rounded upward to the nearest whole multiple of
1/16 of 1% per annum) appearing on Moneyline Telerate Markets Page 3750 (or any
successor page) as the London interbank offered rate for deposits in U.S.
dollars at approximately 11:00 A.M. (London time) two Business Days prior to the
first day of such Interest Period for a term comparable to such Interest Period
or, if for any reason such rate is not available, the average (rounded upward to
the nearest whole multiple of 1/16 of 1% per annum, if such average is not such
a multiple) of the rate per annum at which deposits in U.S. dollars is offered
by the principal office of each of the Reference Banks in London, England to
prime banks in the London interbank market at 11:00 A.M. (London time) two
Business Days before the first day of such Interest Period in an amount
substantially equal to such Reference Bank’s Eurodollar Rate Advance comprising
part of such Borrowing to be outstanding during such Interest Period and for a
period equal to such Interest Period. If the Moneyline Telerate Markets Page
3750 (or any successor page) is unavailable, the Eurodollar Rate for any
Interest Period for each Eurodollar Rate Advance comprising part of the same
Borrowing shall be determined by the Agent on the basis of applicable rates
furnished to and received by the Agent from the Reference Banks two Business
Days before the first day of such Interest Period, subject, however, to the
provisions of Section 2.08.


5

          “Eurodollar Rate Advance” means an Advance that bears interest as
provided in Section 2.07(a)(ii).


          “Eurodollar Rate Reserve Percentage”, as to any Lender and for any
Interest Period, means the reserve percentage applicable two Business Days
before the first day of such Interest Period under regulations issued from time
to time by the Board of Governors of the Federal Reserve System (or any
successor) for determining the reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
applicable to such Lender with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurodollar Rate Advances is determined) having a term equal to such Interest
Period.


          “Events of Default” has the meaning specified in Section 6.01.


          “Everest Re” means Everest Reinsurance Company, a Delaware corporation
and the Borrower’s primary Insurance Subsidiary.


          “Excluded Taxes” means, with respect to any Lender, the Agent, or any
other recipient of any payment to be made by or on account of any obligation of
the Borrower hereunder, (a) Taxes imposed on or measured by its overall net
income (however denominated), and franchise Taxes imposed on it (in lieu of net
income Taxes), by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits Taxes imposed by the United States of America
and (c) in the case of Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 8.07), any United States withholding Tax
that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party hereto (or designates a new lending office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a change in law) to comply with Section 2.14(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding Tax pursuant to
Section 2.14(a) or (e).


          “Federal Funds Rate” means, for any period, a fluctuating interest
rate per annum equal for each day during such period to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.


          “Foreign Lender” means any Lender that is organized under the laws of
a jurisdiction other than that the United States of America, each State thereof
and the District of Columbia.


          “GAAP” has the meaning specified in Section 1.03.


          “Governmental Authority” means the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).


                       “Group” shall mean Everest Re Group, Ltd., a corporation
organized under the laws of Bermuda.

          “Hazardous Materials” means (a) petroleum and petroleum products,
byproducts or breakdown products, radioactive materials, asbestos-containing
materials, polychlorinated biphenyls and radon gas and


6

  (b) any other chemicals, materials or substances designated, classified or
regulated as hazardous or toxic or as a pollutant or contaminant under any
Environmental Law.


          “Hedge Agreements” means interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts and other similar agreements.


          “Information Memorandum” means the information memorandum dated July
24, 2006 used by the Agent in connection with the syndication of the
Commitments.


          “Insurance Code” shall mean, with respect to any Insurance Subsidiary,
the insurance code of any state where such Insurance Subsidiary is domiciled or
conducting business, as amended from time to time, and any successor statute,
together with all rules and regulations from time to time promulgated
thereunder.


          “Insurance Regulatory Authority” shall mean, with respect to any
Insurance Subsidiary, the insurance department or similar governmental authority
charged with regulating insurance companies or insurance holding companies, in
its jurisdiction of domicile and, to the extent that it has regulatory authority
over such Insurance Subsidiary, in each other jurisdiction in which such
Insurance Subsidiary conducts business or is licensed to conduct business.


          “Insurance Subsidiary” shall mean Everest Re and any other Subsidiary
of the Borrower the ability of which to pay dividends is regulated by an
Insurance Regulatory Authority or that is otherwise required to be regulated
thereby in accordance with the applicable law of its jurisdiction of domicile.


          “Interest Period” means, for each Eurodollar Rate Advance comprising
part of the same Borrowing, the period commencing on the date of such Eurodollar
Rate Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one,
two, three or six months, and subject to clause (c) of this definition, nine or
twelve months, as the Borrower may, upon notice received by the Agent not later
than 11:00 A.M. (New York City time) on the third Business Day prior to the
first day of such Interest Period, select; provided, however, that:


                     (a)        the Borrower may not select any Interest Period
that ends after the Termination Date;


                     (b)        Interest Periods commencing on the same date for
Eurodollar Rate Advances comprising part of the same Borrowing shall be of the
same duration;


                     (c)        in the case of any such Borrowing, the Borrower
shall not be entitled to select an Interest Period having duration of nine or
twelve months unless, by 2:00 P.M. (New York City time) on the third Business
Day prior to the first day of such Interest Period, each Lender notifies the
Agent that such Lender will be providing funding for such Borrowing with such
Interest Period (the failure of any Lender to so respond by such time being
deemed for all purposes of this Agreement as an objection by such Lender to the
requested duration of such Interest Period); provided that, if any or all of the
Lenders object to the requested duration of such Interest Period, the duration
of the Interest Period for such Borrowing shall be one, two, three or six
months, as specified by the Borrower in the applicable Notice of Borrowing as
the desired alternative to an Interest Period of nine or twelve months;


                     (d)        whenever the last day of any Interest Period
would otherwise occur on a day other than a Business Day, the last day of such
Interest Period shall be extended to occur on the


7

next succeeding Business Day, provided, however, that, if such extension would
cause the last day of such Interest Period to occur in the next following
calendar month, the last day of such Interest Period shall occur on the next
preceding Business Day; and


                     (e)        whenever the first day of any Interest Period
occurs on a day of an initial calendar month for which there is no numerically
corresponding day in the calendar month that succeeds such initial calendar
month by the number of months equal to the number of months in such Interest
Period, such Interest Period shall end on the last Business Day of such
succeeding calendar month.


          “Issuance” with respect to any Letter of Credit means the issuance,
amendment, renewal or extension of such Letter of Credit.


          “Issuing Bank” means an Initial Issuing Bank or any Eligible Assignee
to which a portion of the Letter of Credit Commitment hereunder has been
assigned pursuant to Section 8.07 or any other Lender so long as such Eligible
Assignee or Lender expressly agrees to perform in accordance with their terms
all of the obligations that by the terms of this Agreement are required to be
performed by it as an Issuing Bank and notifies the Agent of its Applicable
Lending Office (which information shall be recorded by the Agent in the
Register), for so long as such Initial Issuing Bank, Eligible Assignee or
Lender, as the case may be, shall have a Letter of Credit Commitment.


          “L/C Cash Collateral Account” means an interest bearing cash
collateral account to be established and maintained by the Agent, over which the
Agent shall have sole dominion and control, upon terms as may be satisfactory to
the Agent.


          “L/C Related Documents” has the meaning specified in
Section 2.06(b)(i).


          “Lenders” means each Initial Lender, each Issuing Bank and each Person
that shall become a party hereto pursuant to Section 8.07.


          “Letter of Credit” has the meaning specified in Section 2.01(b).


          “Letter of Credit Agreement” has the meaning specified in
Section 2.03(a).


          “Letter of Credit Commitment” means, with respect to each Issuing
Bank, the obligation of such Issuing Bank to issue Letters of Credit for the
account of the Borrower and its Subsidiaries in (a) the amount set forth
opposite the Issuing Bank’s name on Schedule I hereto under the caption “Letter
of Credit Commitment” or (b) if such Issuing Bank has entered into one or more
Assignment and Acceptances, the amount set forth for such Issuing Bank in the
Register maintained by the Agent pursuant to Section 8.07(d) as such Issuing
Bank’s “Letter of Credit Commitment”, in each case as such amount may be reduced
prior to such time pursuant to Section 2.05.


          “Letter of Credit Facility” means, at any time, an amount equal to the
lesser of (a) the aggregate amount of the Issuing Banks’ Letter of Credit
Commitments at such time and (b) the aggregate amount of the Revolving Credit
Commitments, as such amount may be reduced at or prior to such time pursuant to
Section 2.05.


          “Lien” means any lien, security interest or other charge or
encumbrance of any kind, or any other type of preferential arrangement,
including, without limitation, the lien or retained security title of a
conditional vendor and any easement, right of way or other encumbrance on title
to real property.


          “Material Adverse Change” means any material adverse change in the
business, financial condition or operations of the Borrower and its Subsidiaries
taken as a whole.


8

          “Material Adverse Effect” means a material adverse effect on (a) the
business, financial condition or operations of the Borrower and its Subsidiaries
taken as a whole, (b) the ability of the Borrower to perform its payment and
other material obligations under this Agreement or any Note or (c) the rights
and remedies of the Agent or any Lender under this Agreement or any Note .


          “Material Insurance Subsidiary” shall mean each of (i) Everest Re,
(ii) Everest National Insurance Company, (iii) at the relevant time of
determination, any other Insurance Subsidiary having (after the elimination of
intercompany accounts) (A) assets constituting at least ten percent (10%) of the
aggregate assets of all of the Borrower’s Insurance Subsidiaries, or (B) gross
written premiums for the four quarters most recently ended constituting at least
ten percent (10%) of the aggregate gross written premiums (without duplication)
of all of the Borrower’s Insurance Subsidiaries, in each case determined in
accordance with SAP as of the date of the statutory financial statements most
recently delivered under Section 5.01(i) prior to such time (or, with regard to
determinations at any time prior to the initial delivery of financial statements
under Section 5.01(i), as of the date of the most recent financial statements
referred to in Section 4.01(e)) and (iv) any Subsidiary that has one of the
foregoing as a Subsidiary.


          “Moody’s” means Moody’s Investors Service, Inc.


          “Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.


          “Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.


          “Net Income” means, with respect to any Person for any period, the net
income (or net loss), after extraordinary items, Taxes and all other items of
expense and income of such Person for such period, determined in accordance with
GAAP.


          “Note” means a promissory note of the Borrower payable to the order of
any Lender, delivered pursuant to a request made under Section 2.16 in
substantially the form of Exhibit A hereto, evidencing the aggregate
indebtedness of the Borrower to such Lender resulting from the Advances made by
such Lender to the Borrower.


          “Notice of Borrowing” has the meaning specified in Section 2.02(a).


          “Notice of Issuance” has the meaning specified in Section 2.03(a).


          “Other Taxes” means all present or future stamp or documentary Taxes
or any other excise or property Taxes, charges or similar levies arising from
any payment made hereunder or under any Note.


          “Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.


          “PBGC” means the Pension Benefit Guaranty Corporation (or any
successor).


          “Permitted Liens” means such of the following as to which no
enforcement, collection, execution, levy or foreclosure proceeding shall have
been commenced: (a) Liens for Taxes, assessments and governmental charges or
levies to the extent not required to be paid under Section 5.01(b) hereof;
(b) Liens imposed by law, such as materialmen’s, mechanics’, carriers’,
workmen’s and repairmen’s Liens and other


9

  similar Liens arising in the ordinary course of business securing obligations
that are not overdue for a period of more than 30 days or that are being
contested in good faith and by proper proceedings and as to which appropriate
reserves are being maintained; (c) pledges or deposits to secure obligations
under workers’ compensation laws or similar legislation or to secure public or
statutory obligations; and (d) easements, rights of way and other encumbrances
on title to real property that do not render title to the property encumbered
thereby unmarketable or materially adversely affect the use of such property for
its present purposes.


          “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, trust, unincorporated association, joint
venture, limited liability company or other entity, or a government or any
political subdivision or agency thereof.


          “Plan” means a Single Employer Plan or a Multiple Employer Plan.


          “Public Debt Rating” means, as of any date, the rating that has been
most recently announced by either S&P or Moody’s, as the case may be, for any
class of non-credit enhanced long-term senior unsecured debt issued by the
Borrower or, if any such rating agency shall have issued more than one such
rating, the lowest such rating issued by such rating agency. For purposes of the
foregoing, (a) if only one of S&P and Moody’s shall have in effect a Public Debt
Rating, the Applicable Margin, the Applicable Percentage and the Applicable
Utilization Fee shall be determined by reference to the available rating; (b) if
neither S&P nor Moody’s shall have in effect a Public Debt Rating, the
Applicable Margin, the Applicable Percentage and the Applicable Utilization Fee
will be set in accordance with Level 4 under the definition of “Applicable
Margin”, “Applicable Percentage” or “Applicable Utilization Fee”, as the case
may be; (c) if the ratings established by S&P and Moody’s shall fall within
different levels, the Applicable Margin, the Applicable Percentage and the
Applicable Utilization Fee shall be based upon the higher rating unless the such
ratings differ by two or more levels, in which case the applicable level will be
deemed to be one level above the lower of such levels; (d) if any rating
established by S&P or Moody’s shall be changed, such change shall be effective
as of the date on which such change is first announced publicly by the rating
agency making such change; and (e) if S&P or Moody’s shall change the basis on
which ratings are established, each reference to the Public Debt Rating
announced by S&P or Moody’s, as the case may be, shall refer to the then
equivalent rating by S&P or Moody’s, as the case may be.


          “Ratable Share” of any amount means, with respect to any Lender at any
time, the product of such amount times a fraction the numerator of which is the
amount of such Lender’s Revolving Credit Commitment at such time (or, if the
Revolving Credit Commitments shall have been terminated pursuant to Section 2.05
or 6.01, such Lender’s Revolving Credit Commitment as in effect immediately
prior to such termination) and the denominator of which is the aggregate amount
of all Revolving Credit Commitments at such time (or, if the Revolving Credit
Commitments shall have been terminated pursuant to Section 2.05 or 6.01, the
aggregate amount of all Revolving Credit Commitments as in effect immediately
prior to such termination).


          “Reference Banks” means Citibank, Wachovia Bank, National Association,
Deutsche Bank AG New York Branch and HSBC USA Bank, National Association.


          “Register” has the meaning specified in Section 8.07(d).


          “Reinsurance Agreement” means any agreement, contract, treaty,
certificate or other arrangement whereby any Insurance Subsidiary agrees to
transfer, cede or retrocede to another insurer to reinsure all or part of the
liability assumed or assets held by such Insurance Subsidiary under a policy or
policies of insurance issued by such Insurance Subsidiary or under a reinsurance
agreement assumed by such Insurance Subsidiary.


10

          “Required Lenders” means at any time Lenders owed at least a majority
in interest of the then aggregate unpaid principal amount of the Advances, or,
if no such principal amount is then outstanding, Lenders having at least a
majority in interest of the Revolving Credit Commitments.


          “Responsible Officer” means, with respect to the Borrower, the
president, the chief executive officer, the chief financial officer, any
executive officer or any other financial officer of the Borrower, and any other
officer of similar official thereof responsible for the administration of the
obligations of the Borrower in respect of this Agreement.


          “Revolving Credit Commitment” means as to any Lender (a) the amount
set forth opposite such Lender’s name on Schedule I hereto as such Lender’s
“Revolving Credit Commitment” or (b) if such Lender has entered into an
Assignment and Acceptance, the amount set forth for such Lender in the Register
maintained by the Agent pursuant to Section 8.07(d), as such amount may be
reduced pursuant to Section 2.05.


          “S&P” means Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc.


          “SAP” means, with respect to any Insurance Subsidiary, the statutory
accounting practices prescribed or permitted by the relevant Insurance
Regulatory Authority of its jurisdiction of domicile, consistently applies and
maintained and in conformity with those applied in the preparation of the
financial statements referred to in Section 4.01(e)(iii).


          “Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and no Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.


          “Subsidiary” of any Person means any corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) more
than 50% of (a) the issued and outstanding capital stock having ordinary voting
power to elect a majority of the Board of Directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.


          “Tax” or “Taxes” means all present or future taxes, levies, imposts,
duties, deductions, withholdings, assessments, fees or other charges imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto or arising from the non-payment thereof.


          “Termination Date” means the earlier of August 23, 2011 and the date
of termination in whole of the Commitments pursuant to Section 2.05 or 6.01.


          “Total Capitalization” shall mean, as of any date of determination,
the sum of (i) Consolidated Net Worth as of such date, (ii) Consolidated
Indebtedness as of such date (excluding, to the extent otherwise included, the
Trust Preferred Securities) and (iii) the aggregate redemption value of all
Trust Preferred Securities.


          “Trust Preferred Securities” shall mean the 7.85% Trust Preferred
Securities issued by Everest Re Capital Trust, the 6.20% Trust Preferred
Securities issued by Everest Re Capital Trust II and any other preferred
securities offered by a special purpose business trust of which the Borrower or
any of its respective Subsidiaries is the grantor, the proceeds of which are or
have been used principally to purchase subordinated debentures issued by the
Borrower or any Subsidiary of the Borrower.


11

          “Type” has the meaning specified in the definition of “Advance”.


          “Unissued Letter of Credit Commitment” means, with respect to any
Issuing Bank, the obligation of such Issuing Bank to issue Letters of Credit for
the account of the Borrower or its specified Subsidiaries in an amount equal to
the excess of (a) the amount of its Letter of Credit Commitment over (b) the
aggregate Available Amount of all Letters of Credit issued by such Issuing Bank.


          “Unused Commitment” means, with respect to each Lender at any time,
(a) such Lender’s Revolving Credit Commitment at such time minus (b) the sum of
(i) the aggregate principal amount of all Advances made by such Lender (in its
capacity as a Lender) and outstanding at such time, plus (ii) such Lender’s
Ratable Share of (A) the aggregate Available Amount of all the Letters of Credit
outstanding at such time and (B) the aggregate principal amount of all Advances
made by each Issuing Bank pursuant to Section 2.03(c) that have not been ratably
funded by such Lender and outstanding at such time.


          “Voting Stock” means capital stock issued by a corporation, or
equivalent interests in any other Person, the holders of which are ordinarily,
in the absence of contingencies, entitled to vote for the election of directors
(or persons performing similar functions) of such Person, even if the right so
to vote has been suspended by the happening of such a contingency.


          SECTION 1.02. Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.


          SECTION 1.03. Accounting Terms. All accounting terms not specifically
defined herein shall be construed in accordance with generally accepted
accounting principles consistent with those applied in the preparation of the
financial statements referred to in Section 4.01(e)(i) (“GAAP”) (or, to the
extent such terms apply solely to any Insurance Subsidiary or it otherwise
expressly required, in accordance with SAP).


ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT

          SECTION 2.01. The Advances and Letters of Credit. (a) The Advances.
Each Lender severally agrees, on the terms and conditions hereinafter set forth,
to make Advances to the Borrower from time to time on any Business Day during
the period from the Effective Date until the Termination Date in an amount not
to exceed such Lender’s Unused Commitment. Each Borrowing shall be in an amount
not less than $3,000,000 or an integral multiple of $1,000,000 in excess thereof
and shall consist of Advances of the same Type made on the same day by the
Lenders ratably according to their respective Revolving Credit Commitments.
Within the limits of each Lender’s Revolving Credit Commitment, the Borrower may
borrow under this Section 2.01(a), prepay pursuant to Section 2.10 and reborrow
under this Section 2.01(a).


          (b)        Letters of Credit. Each Issuing Bank agrees, on the terms
and conditions hereinafter set forth, in reliance upon the agreements of the
other Lenders set forth in this Agreement, to issue letters of credit (each, a
“Letter of Credit”) for the account of the Borrower and its Subsidiaries from
time to time on any Business Day during the period from the Effective Date until
30 days before the Termination Date in an aggregate Available Amount (i) for all
Letters of Credit issued by each Issuing Bank not to exceed at any time the
lesser of (x) the Letter of Credit Facility at such time and (y) such Issuing
Bank’s Letter of Credit Commitment at such time and (ii) for each such Letter of
Credit not to exceed an amount equal to the Unused Commitments of the Lenders at
such time. No Letter of Credit shall have an expiration date (including all
rights of the Borrower or the beneficiary to require renewal) later than the
earlier of (A) one year after the date of issuance thereof, provided that any
Letter of Credit which provides for automatic one-year extensions(s) of such
expiration date shall be deemed to comply with the foregoing requirement if the
applicable Issuing Bank has the unconditional right to prevent any such
automatic extension from taking place and (B) the first anniversary of the
Termination Date. Within the limits referred to above, the Borrower may from
time to time request the Issuance of Letters of Credit under this
Section 2.01(b). Each letter of credit listed on Schedule 2.01(b) shall be
deemed to constitute a Letter of Credit issued hereunder, and


12

  each Lender that is an issuer of such a Letter of Credit shall, for purposes
of Section 2.03, be deemed to be an Issuing Bank for each such letter of credit,
provided than any renewal or replacement of any such letter of credit shall be
issued by an Issuing Bank pursuant to the terms of this Agreement.


          SECTION 2.02. Making the Advances. (a) Except as otherwise provided in
Section 2.03(c), each Borrowing shall be made on notice, given not later than
(x) 11:00 A.M. (New York City time) on the third Business Day prior to the date
of the proposed Borrowing in the case of a Borrowing consisting of Eurodollar
Rate Advances or (y) 11:00 A.M. (New York City time) on the date of the proposed
Borrowing in the case of a Borrowing consisting of Base Rate Advances, by the
Borrower to the Agent, which shall give to each Lender prompt notice thereof by
telecopier. Each such notice of a Borrowing (a “Notice of Borrowing”) shall be
by telephone, confirmed immediately in writing, or telecopier in substantially
the form of Exhibit B hereto, specifying therein the requested (i) date of such
Borrowing, (ii) Type of Advances comprising such Borrowing, (iii) aggregate
amount of such Borrowing, and (iv) in the case of a Borrowing consisting of
Eurodollar Rate Advances, initial Interest Period for each such Advance. Each
Lender shall, before 1:00 P.M. (New York City time) on the date of such
Borrowing, make available for the account of its Applicable Lending Office to
the Agent at the Agent’s Account, in same day funds, such Lender’s ratable
portion of such Borrowing. After the Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the Agent
will make such funds available to the Borrower at the Agent’s address referred
to in Section 8.02.


          (b)        Anything in subsection (a) above to the contrary
notwithstanding, (i) the Borrower may not select Eurodollar Rate Advances for
any Borrowing if the aggregate amount of such Borrowing is less than $3,000,000
or if the obligation of the Lenders to make Eurodollar Rate Advances shall then
be suspended pursuant to Section 2.08 or 2.12 and (ii) the Eurodollar Rate
Advances may not be outstanding as part of more than ten separate Borrowings.


          (c)        Each Notice of Borrowing shall be irrevocable and binding
on the Borrower. In the case of any Borrowing that the related Notice of
Borrowing specifies is to be comprised of Eurodollar Rate Advances, the Borrower
shall indemnify each Lender against any loss, cost or expense incurred by such
Lender as a result of any failure to fulfill on or before the date specified in
such Notice of Borrowing for such Borrowing the applicable conditions set forth
in Article III, including, without limitation, any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date.


          (d)        Unless the Agent shall have received notice from a Lender
prior to the time of any Borrowing that such Lender will not make available to
the Agent such Lender’s ratable portion of such Borrowing, the Agent may assume
that such Lender has made such portion available to the Agent on the date of
such Borrowing in accordance with subsection (a) of this Section 2.02 and the
Agent may, in reliance upon such assumption, make available to the Borrower on
such date a corresponding amount. If and to the extent that such Lender shall
not have so made such ratable portion available to the Agent, such Lender and
the Borrower severally agree to repay to the Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Agent, at (i) in the case of the Borrower, the interest rate
applicable at the time to the Advances comprising such Borrowing and (ii) in the
case of such Lender, the Federal Funds Rate. If such Lender shall repay to the
Agent such corresponding amount, such amount so repaid shall constitute such
Lender’s Advance as part of such Borrowing for purposes of this Agreement.


          (e)        The failure of any Lender to make the Advance to be made by
it as part of any Borrowing shall not relieve any other Lender of its obligation
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.


          SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters
of Credit. (a) Request for Issuance. (i) Each Letter of Credit shall be issued
upon notice, given not later than 11:00 A.M. (New York City time) on the fifth
Business Day prior to the date of the proposed Issuance of such Letter of Credit
(or on such shorter notice as the applicable Issuing Bank may agree), by the
Borrower to any Issuing Bank, and such Issuing Bank shall give the Agent, prompt
notice thereof. Each such notice by the Borrower of Issuance of a Letter


13

  of Credit (a “Notice of Issuance”) shall be by telecopier or telephone,
confirmed immediately in writing, specifying therein the requested (A) date of
such Issuance (which shall be a Business Day), (B) Available Amount of such
Letter of Credit, (C) expiration date of such Letter of Credit, (D) name and
address of the beneficiary of such Letter of Credit and (E) form of such Letter
of Credit, such Letter of Credit shall be issued pursuant to such application
and agreement for letter of credit as such Issuing Bank and the Borrower shall
agree for use in connection with such requested Letter of Credit (a “Letter of
Credit Agreement”). If the requested form of such Letter of Credit is acceptable
to such Issuing Bank in its reasonable discretion (it being understood that any
such form shall have only explicit documentary conditions to draw and shall not
include discretionary conditions), such Issuing Bank will, upon fulfillment of
the applicable conditions set forth in Section 3.02, make such Letter of Credit
available to the Borrower at its office referred to in Section 8.02 or as
otherwise agreed with the Borrower in connection with such Issuance. In the
event and to the extent that the provisions of any Letter of Credit Agreement
shall conflict with this Agreement, the provisions of this Agreement shall
govern.


          (b)        Participations. By the Issuance of a Letter of Credit (or
an amendment to a Letter of Credit increasing or decreasing the amount thereof)
and without any further action on the part of the applicable Issuing Bank or the
Lenders, such Issuing Bank hereby grants to each Lender, and each Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Ratable Share of the Available Amount of such Letter of Credit.
The Borrower hereby agrees to each such participation. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Agent, for the account of such Issuing Bank, such Lender’s
Ratable Share of each drawing made under a Letter of Credit funded by such
Issuing Bank and not reimbursed by the Borrower on the date made, or of any
reimbursement payment required to be refunded to the Borrower for any reason,
which amount will be advanced, and deemed to be an Advance to the Borrower
hereunder, regardless of the satisfaction of the conditions set forth in Section
3.02. Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Lender further acknowledges and agrees that its participation
in each Letter of Credit will be automatically adjusted to reflect such Lender’s
Ratable Share of the Available Amount of such Letter of Credit at each time such
Lender’s Revolving Credit Commitment is changed pursuant to an assignment in
accordance with Section 8.07 or otherwise pursuant to this Agreement.


          (c)        Drawing and Reimbursement. The payment by an Issuing Bank
of a draft drawn under any Letter of Credit which is not reimbursed by the
Borrower or reimbursed by the application of funds on deposit in the L/C Cash
Collateral Account (in the case of a Letter of Credit that is drawn after the
stated Termination Date) on the date made shall constitute for all purposes of
this Agreement the making by any such Issuing Bank of an Advance, which shall be
a Base Rate Advance, in the amount of such draft, without regard to whether the
making of such an Advance would exceed such Issuing Bank’s Unused Commitment and
whether or not the Revolving Credit Commitments have terminated. Each Issuing
Bank shall give prompt notice of each drawing under any Letter of Credit issued
by it to the Borrower and the Agent. Upon written demand by such Issuing Bank,
with a copy of such demand to the Agent and the Borrower, each Lender shall pay
to the Agent such Lender’s Ratable Share of such outstanding Advance pursuant to
Section 2.03(b). Each Lender acknowledges and agrees that its obligation to make
Advances pursuant to this paragraph in respect of Letters of Credit is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Revolving Credit Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Promptly after
receipt thereof, the Agent shall transfer such funds to such Issuing Bank. Each
Lender agrees to fund its Ratable Share of an outstanding Advance on (i) the
Business Day on which demand therefor is made by such Issuing Bank, provided
that notice of such demand is given not later than 11:00 A.M. (New York City
time) on such Business Day, or (ii) the first Business Day next succeeding such
demand if notice of such demand is given after such time. If and to the extent
that any Lender shall not have so made the amount of such Advance available to
the Agent, such Lender agrees to pay to the Agent forthwith on demand such
amount together with interest thereon, for each day from the date of demand by
any such Issuing Bank until the date such amount is paid to the Agent, at the
Federal Funds Rate for its account or the account of such Issuing Bank, as
applicable. If such Lender shall pay to the Agent such amount for the account of
any such Issuing Bank on any Business Day, such amount so paid in


14

  respect of principal shall constitute an Advance made by such Lender on such
Business Day for purposes of this Agreement, and the outstanding principal
amount of the Advance made by such Issuing Bank shall be reduced by such amount
on such Business Day.


          (d)        Letter of Credit Reports. Each Issuing Bank shall furnish
(A) to the Agent and each Lender (with a copy to the Borrower) on the first
Business Day of each month a written report summarizing Issuance and expiration
dates of Letters of Credit issued by such Issuing Bank during the preceding
month and drawings during such month under all Letters of Credit and (B) to the
Agent and each Lender (with a copy to the Borrower) on the first Business Day of
each calendar quarter a written report setting forth the average daily aggregate
Available Amount during the preceding calendar quarter of all Letters of Credit
issued by such Issuing Bank.


          (e)        Failure to Make Advances. The failure of any Lender to make
the Advance to be made by it on the date specified in Section 2.03(c) shall not
relieve any other Lender of its obligation hereunder to make its Advance on such
date, but no Lender shall be responsible for the failure of any other Lender to
make the Advance to be made by such other Lender on such date.


          SECTION 2.04. Fees. (a) Commitment Fee. The Borrower agrees to pay to
the Agent for the account of each Lender a commitment fee on the aggregate
amount of such Lender’s Unused Commitment from the date hereof in the case of
each Initial Lender and from the effective date specified in the Assignment and
Acceptance pursuant to which it became a Lender in the case of each other Lender
until the Termination Date at a rate per annum equal to the Applicable
Percentage in effect from time to time, payable in arrears quarterly on the last
day of each March, June, September and December, commencing September 30, 2006,
and on the Termination Date.


          (b)        Letter of Credit Fees. (i) The Borrower shall pay to the
Agent for the account of each Lender a commission on such Lender’s Ratable Share
of the average daily aggregate Available Amount of all Letters of Credit issued
for the account of the Borrower and outstanding from time to time at a rate per
annum equal to the sum of (x) the Applicable Margin for Eurodollar Rate Advances
in effect from time to time during such calendar quarter plus (y) the Applicable
Utilization Fee in effect from time to time, payable in arrears quarterly on the
last day of each March, June, September and December, commencing with the
quarter ended September 30, 2006, and on the later of the Termination Date and
the date on which all Letters of Credit have expired or have been terminated;
provided that the Applicable Margin shall be 2% above the Applicable Margin in
effect upon the occurrence and during the continuation of an Event of Default if
the Borrower is required to pay default interest pursuant to Section 2.07(b).


          (ii)        The Borrower shall pay to each Issuing Bank, for its own
account, a fronting fee equal to 0.10% per annum on the Available Amount of each
Letter of Credit issued by such Issuing Bank, payable in arrears quarterly on
the last day of each March, June, September and December, commencing September
30, 2006, and on the later of the Termination Date and the date on which all
Letters of Credit have expired or have been terminated, and such other
commissions, issuance fees, transfer fees and other fees and charges in
connection with the Issuance or administration of each Letter of Credit as the
Borrower and such Issuing Bank shall agree.


          (c)        Agent’s Fees. The Borrower shall pay to the Agent for its
own account such fees as may from time to time be agreed between the Borrower
and the Agent.


          SECTION 2.05. Termination or Reduction of the Commitments. The
Borrower shall have the right, upon at least three Business Days’ notice to the
Agent, to terminate in whole or permanently reduce ratably in part the Unused
Commitments or the Unissued Letter of Credit Commitments of the Lenders,
provided that each partial reduction shall be in the aggregate amount of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof.


          SECTION 2.06. Repayment of Advances and Letter of Credit Drawings. (a)
Advances. The Borrower shall repay to the Agent for the ratable account of the
Lenders on the Termination Date the aggregate principal amount of the Advances
made to it and then outstanding. The Borrower shall repay to the Agent for the


15

  ratable account of the Lenders on demand the aggregate principal amount of the
Advances made pursuant to Section 2.03(c) after the Termination Date.


          (b)        Letter of Credit Drawings. The obligations of the Borrower
under any Letter of Credit Agreement and any other agreement or instrument
relating to any Letter of Credit issued for the account of the Borrower shall be
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement, such Letter of Credit Agreement and such other
agreement or instrument under all circumstances, including, without limitation,
the following circumstances (it being understood that any such payment by the
Borrower is without prejudice to, and does not constitute a waiver of, any
rights the Borrower might have or might acquire as a result of the payment by
any Lender of any draft or the reimbursement by the Borrower thereof):


          (i)        any lack of validity or enforceability of this Agreement,
any Note, any Letter of Credit Agreement, any Letter of Credit or any other
agreement or instrument relating thereto (all of the foregoing being,
collectively, the “L/C Related Documents”);


          (ii)        any change in the time, manner or place of payment of, or
in any other term of, all or any of the obligations of the Borrower in respect
of any L/C Related Document or any other amendment or waiver of or any consent
to departure from all or any of the L/C Related Documents;


          (iii)        the existence of any claim, set-off, defense or other
right that the Borrower may have at any time against any beneficiary or any
transferee of a Letter of Credit (or any Persons for which any such beneficiary
or any such transferee may be acting), any Issuing Bank, the Agent, any Lender
or any other Person, whether in connection with the transactions contemplated by
the L/C Related Documents or any unrelated transaction, other than defense of
payment;


          (iv)        any statement or any other document presented under a
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;


          (v)        payment by any Issuing Bank under a Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit;


          (vi)        any exchange, release or non-perfection of any collateral,
or any release or amendment or waiver of or consent to departure from any
guarantee, for all or any of the obligations of the Borrower in respect of the
L/C Related Documents; or


          (vii)        any other circumstance or happening whatsoever, whether
or not similar to any of the foregoing, including, without limitation, any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower or a guarantor.


          SECTION 2.07. Interest on Advances. (a) Scheduled Interest. The
Borrower shall pay interest on the unpaid principal amount of each Advance made
to it and owing to each Lender from the date of such Advance until such
principal amount shall be paid in full, at the following rates per annum:


          (i)        Base Rate Advances. During such periods as such Advance is
a Base Rate Advance, a rate per annum equal at all times to the sum of (x) the
Base Rate in effect from time to time plus (y) the Applicable Margin in effect
from time to time plus (z) the Applicable Utilization Fee in effect from time to
time, payable in arrears quarterly on the last day of each March, June,
September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.


          (ii)        Eurodollar Rate Advances. During such periods as such
Advance is a Eurodollar Rate Advance, a rate per annum equal at all times during
each Interest Period for such Advance to the sum of (x) the Eurodollar Rate for
such Interest Period for such Advance plus (y) the Applicable Margin in effect
from time to time plus (z) the Applicable Utilization Fee in effect from time to
time, payable in arrears on the last day of such Interest Period and, if such
Interest Period has a duration of more than three months, on


16

  each day that occurs during such Interest Period every three months from the
first day of such Interest Period and on the date such Eurodollar Rate Advance
shall be Converted or paid in full.


          (b)        Default Interest. Upon the occurrence and during the
continuance of an Event of Default, the Agent shall at the request, or may with
the consent, of the Required Lenders, require the Borrower to pay interest
(“Default Interest”) on (i) the unpaid principal amount of each Advance owing to
each Lender, payable in arrears on the dates referred to in clause (a)(i) or
(a)(ii) above, at a rate per annum equal at all times to 2% per annum above the
rate per annum required to be paid on such Advance pursuant to clause (a)(i) or
(a)(ii) above and (ii) to the fullest extent permitted by law, the amount of any
interest, fee or other amount (to the extent that such other amount is not being
contested in good faith) payable hereunder that is not paid when due, from the
date such amount shall be due until such amount shall be paid in full, payable
in arrears on the date such amount shall be paid in full and on demand, at a
rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on Base Rate Advances pursuant to clause (a)(i) above;
provided, however, that following acceleration of the Advances pursuant to
Section 6.01, Default Interest shall accrue and be payable hereunder whether or
not previously required by the Agent.


          SECTION 2.08. Interest Rate Determination. (a) Each Reference Bank
agrees, if requested by the Agent, to furnish to the Agent timely information
for the purpose of determining each Eurodollar Rate. If any one or more of the
Reference Banks shall not furnish such timely information to the Agent for the
purpose of determining any such interest rate, the Agent shall determine such
interest rate on the basis of timely information furnished by the remaining
Reference Banks. The Agent shall give prompt notice to the Borrower and the
Lenders of the applicable interest rate determined by the Agent for purposes of
Section 2.07(a)(i) or (ii), and the rate, if any, furnished by each Reference
Bank for the purpose of determining the interest rate under Section 2.07(a)(ii).


          (b)        If, with respect to any Eurodollar Rate Advances, the
Required Lenders notify the Agent that (i) they are unable to obtain matching
deposits in the London inter-bank market at or about 11:00 A.M. (London time) on
the second Business Day before the making of a Borrowing in sufficient amounts
to fund their respective Advances as a part of such Borrowing during its
Interest Period or (ii) the Eurodollar Rate for any Interest Period for such
Advances will not adequately reflect the cost to such Required Lenders of
making, funding or maintaining their respective Eurodollar Rate Advances for
such Interest Period, the Agent shall forthwith so notify the Borrower and the
Lenders, whereupon (A) the Borrower will, on the last day of the then existing
Interest Period therefor, either (x) prepay such Advances or (y) Convert such
Advances into Base Rate Advances and (B) the obligation of the Lenders to make,
or to Convert Advances into, Eurodollar Rate Advances shall be suspended until
the Agent shall notify the Borrower and the Lenders that the circumstances
causing such suspension no longer exist.


          (c)        If the Borrower shall fail to select the duration of any
Interest Period for any Eurodollar Rate Advances in accordance with the
provisions contained in the definition of “Interest Period” in Section 1.01, the
Agent will forthwith so notify the Borrower and the Lenders and such Advances
will automatically, on the last day of the then existing Interest Period
therefor, continue as Eurodollar Rate Advances having an Interest Period of one
month.


          (d)        On the date on which the aggregate unpaid principal amount
of Eurodollar Rate Advances comprising any Borrowing shall be reduced, by
payment or prepayment or otherwise, to less than $3,000,000, such Advances shall
automatically Convert into Base Rate Advances.


          (e)        Upon the occurrence and during the continuance of any Event
of Default, (i) each Eurodollar Rate Advance will automatically, on the last day
of the then existing Interest Period therefor, be Converted into Base Rate
Advances and (ii) the obligation of the Lenders to make, or to Convert Advances
into, Eurodollar Rate Advances shall be suspended.


          (f)        If Moneyline Telerate Markets Page 3750 is unavailable and
fewer than two Reference Banks furnish timely information to the Agent for
determining the Eurodollar Rate for any Eurodollar Rate Advances after the Agent
has requested such information,


17

          (i)        the Agent shall forthwith notify the Borrower and the
Lenders that the interest rate cannot be determined for such Eurodollar Rate
Advances,


          (ii)        each such Advance will automatically, on the last day of
the then existing Interest Period therefor, Convert into a Base Rate Advance (or
if such Advance is then a Base Rate Advance, will continue as a Base Rate
Advance), and


          (iii)        the obligation of the Lenders to make Eurodollar Rate
Advances or to Convert Advances into Eurodollar Rate Advances shall be suspended
until the Agent shall notify the Borrower and the Lenders that the circumstances
causing such suspension no longer exist.


          SECTION 2.09. Optional Conversion of Advances. The Borrower may on any
Business Day, upon notice given to the Agent not later than 11:00 A.M. (New York
City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.08 and 2.12, Convert all
or a portion of the Advances of one Type comprising the same Borrowing into
Advances of the other Type; provided, however, that any Conversion of Eurodollar
Rate Advances into Base Rate Advances shall be made only on the last day of an
Interest Period for such Eurodollar Rate Advances, any Conversion of Base Rate
Advances into Eurodollar Rate Advances shall be in an amount not less than the
minimum amount specified in Section 2.02(b) and no Conversion of any Advances
shall result in more separate Borrowings than permitted under Section 2.02(b).
Each such notice of a Conversion shall, within the restrictions specified above,
specify (i) the date of such Conversion, (ii) the Advances to be Converted, and
(iii) if such Conversion is into Eurodollar Rate Advances, the duration of the
initial Interest Period for each such Advance. Each notice of Conversion shall
be irrevocable and binding on the Borrower.


          SECTION 2.10. Optional Prepayments of Advances. The Borrower may, upon
notice at least two Business Days’ prior to the date of such prepayment, in the
case of Eurodollar Rate Advances, and not later than 11:00 A.M. (New York City
time) on the date of such prepayment, in the case of Base Rate Advances, to the
Agent stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given the Borrower shall, prepay the
outstanding principal amount of the Advances comprising part of the same
Borrowing in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid; provided, however, that
(x) each partial prepayment of Advances shall be in an aggregate principal
amount of not less than $3,000,000 or an integral multiple of $1,000,000 in
excess thereof and (y) in the event of any such prepayment of a Eurodollar Rate
Advance, the Borrower shall be obligated to reimburse the Lenders in respect
thereof pursuant to Section 8.04(c).


          SECTION 2.11. Increased Costs. (a) If, due to either (i) the
introduction of or any change in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other governmental authority including, without limitation, any agency
of the European Union or similar monetary or multinational authority (whether or
not having the force of law), in either case enacted or adopted after the date
hereof, there shall be any increase in the cost to any Lender of agreeing to
make or making, funding or maintaining Eurodollar Rate Advances or of agreeing
to issue or of issuing or maintaining or participating in Letters of Credit
(excluding for purposes of this Section 2.11(a) any such increased costs
resulting from (i) Taxes and Other Taxes which are covered by Section 2.14 and
(ii) changes in the basis of taxation of overall net income or overall gross
income by the United States or by the foreign jurisdiction or state under the
laws of which such Lender is organized or has its Applicable Lending Office or
any political subdivision thereof), then the Borrower shall from time to time,
upon demand by such Lender by delivery of a certificate as described below (with
a copy of such demand and certificate to the Agent), pay to the Agent for the
account of such Lender additional amounts sufficient to compensate such Lender
for such increased cost; provided, however, that before making any such demand,
each Lender agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office if the making of such designation would avoid the need
for, or reduce the amount of, such increased cost and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such Lender.
A certificate (x) stating that such increased cost has been allocated to such
Lender’s obligations under this Agreement on a reasonable basis and (y) as to
the amount of such increased cost, submitted to the Borrower and the Agent by
such Lender, shall be conclusive and binding for all purposes, absent manifest
error.


18

          (b)        If any Lender determines that compliance with any law or
regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law), in either case
enacted or adopted after the date hereof, affects or would affect the amount of
capital required or expected to be maintained by such Lender or any corporation
controlling such Lender and that the amount of such capital is increased by or
based upon the existence of such Lender’s commitment to lend or to issue or
participate in Letters of Credit hereunder and other commitments of such type or
the Issuance or maintenance of or participation in the Letters of Credit (or
similar contingent obligations), then, upon demand by such Lender by delivery of
a certificate as described below (with a copy of such demand and certificate to
the Agent), the Borrower shall pay to the Agent for the account of such Lender,
from time to time as specified by such Lender, additional amounts sufficient to
compensate such Lender or such corporation in the light of such circumstances,
to the extent that such Lender reasonably determines such increase in capital to
be allocable to the existence of such Lender’s commitment to lend or to issue or
participate in Letters of Credit hereunder or to the Issuance or maintenance of
or participation in any Letters of Credit; provided, however, that before making
any such demand, each Lender agrees to use reasonable efforts (consistent with
its internal policy and legal and regulatory restrictions) to designate a
different Applicable Lending Office if the making of such designation would
avoid the need for, or reduce the amount of, such increased capital and would
not, in the reasonable judgment of such Lender, be otherwise disadvantageous to
such Lender. A certificate (x) stating that such increased capital has been
allocated to such Lender’s obligations under this Agreement on a reasonable
basis and (y) as to such amounts submitted to the Borrower and the Agent by such
Lender shall be conclusive and binding for all purposes, absent manifest error.


          (c)        Failure or delay on the part of any Lender or Issuing Bank
to demand compensation pursuant to clause (a) or (b) this Section shall not
constitute a waiver of such Lender’s or Issuing Bank’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender or Issuing Bank pursuant to this Section for any increased costs incurred
or reductions suffered more than six months prior to the date that such Lender
or Issuing Bank, as the case may be, notifies the Borrower of the change in law
giving rise to such increased costs or reductions and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor (except that, if the
change in law giving rise to such increased costs or reductions is retroactive,
then the six-month period referred to above shall be extended to include the
period of retroactive effect thereof).


          (d)        Each Lender that is subject to reserve requirements of the
Board of Governors of the Federal Reserve System (or any successor) may require
the Borrower to pay, contemporaneously with each payment of interest on the
Eurodollar Rate Advances additional interest on the related Eurodollar Rate
Advances of such Lender at the rate per annum equal to the excess of (i) (A) the
applicable Eurodollar Rate divided by (B) one minus the Eurodollar Rate Reserve
Percentage over (ii) the rate specified in clause (i)(A). Any Lender wishing to
require payment of such additional interest (x) shall so notify the Agent and
the Borrower, in which case such additional interest on the Eurodollar Rate
Advances of such Lender shall be payable to such Lender at the place indicated
in such notice with respect to each Interest Period commencing at least five
Business Days after the giving of such notice and (y) shall notify the Agent and
the Borrower at least five Business Days prior to each date on which interest is
payable on the amount then due it under this Section. If a Lender fails to give
notice five Business Days prior to the relevant interest payment date, such
additional interest shall be due and payable five Business Days from receipt of
such notice.


          SECTION 2.12. Illegality. Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Agent that the introduction of or any
change in or in the interpretation of any law or regulation, in each case after
the date hereof, makes it unlawful, or any central bank or other governmental
authority asserts that it is unlawful, for any Lender or its Eurodollar Lending
Office to perform its obligations hereunder to make Eurodollar Rate Advances or
to fund or maintain Eurodollar Rate Advances hereunder, (a) each Eurodollar Rate
Advance will automatically, upon such demand be Converted into a Base Rate
Advance and (b) the obligation of the Lenders to make Eurodollar Rate Advances
or to Convert Advances into Eurodollar Rate Advances shall be suspended until
the Agent shall notify the Borrower and the Lenders that the circumstances
causing such suspension no longer exist.


          SECTION 2.13. Payments and Computations. (a) The Borrower shall make
each payment hereunder, irrespective of any right of counterclaim or set-off,
not later than 11:00 A.M. (New York City time) on the day when due in U.S.
Dollars to the Agent at the applicable Agent’s Account in same day funds. The
Agent will promptly thereafter cause to be distributed like funds relating to
the payment of principal or interest, fees or commissions ratably (other than
amounts payable pursuant to Section 2.04(b)(ii), 2.04(c), 2.11, 2.14 or 8.04(c))
to


19

  the Lenders for the account of their respective Applicable Lending Offices,
and like funds relating to the payment of any other amount payable to any Lender
to such Lender for the account of its Applicable Lending Office, in each case to
be applied in accordance with the terms of this Agreement. Upon its acceptance
of an Assignment and Acceptance and recording of the information contained
therein in the Register pursuant to Section 8.07(c), from and after the
effective date specified in such Assignment and Acceptance, the Agent shall make
all payments hereunder and under the Notes in respect of the interest assigned
thereby to the Lender assignee thereunder, and the parties to such Assignment
and Acceptance shall make all appropriate adjustments in such payments for
periods prior to such effective date directly between themselves.


          (b)        The Borrower hereby authorizes each Lender, if and to the
extent payment owed to such Lender is not made when due hereunder or under the
Note held by such Lender, to charge from time to time against any or all of the
Borrower’s accounts with such Lender any amount so due.


          (c)        All computations of interest based on the Base Rate shall
be made by the Agent on the basis of a year of 365 or 366 days, as the case may
be, and all computations of interest based on the Eurodollar Rate or the Federal
Funds Rate and of fees and Letter of Credit commissions shall be made by the
Agent on the basis of a year of 360 days, in each case for the actual number of
days (including the first day but excluding the last day) occurring in the
period for which such interest, fees or commissions are payable. Each
determination by the Agent of an interest rate hereunder shall be conclusive and
binding for all purposes, absent manifest error.


          (d)        Whenever any payment hereunder or under the Notes shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of interest, fee or commission,
as the case may be; provided, however, that, if such extension would cause
payment of interest on or principal of Eurodollar Rate Advances to be made in
the next following calendar month, such payment shall be made on the next
preceding Business Day.


          (e)        Unless the Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Lenders hereunder
that the Borrower will not make such payment in full, the Agent may assume that
the Borrower has made such payment in full to the Agent on such date and the
Agent may, in reliance upon such assumption, cause to be distributed to each
Lender on such due date an amount equal to the amount then due such Lender. If
and to the extent the Borrower shall not have so made such payment in full to
the Agent, each Lender shall repay to the Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Agent, at the Federal Funds Rate.


          SECTION 2.14. Taxes. (a) Any and all payments by the Borrower to or
for the account of any Lender or the Agent hereunder or under the Notes or any
other documents to be delivered hereunder shall be made, in accordance with
Section 2.13 or the applicable provisions of such other documents, free and
clear of and without deduction for any and all Indemnified Taxes. If the
Borrower shall be required by law to deduct any Indemnified Taxes from or in
respect of any sum payable hereunder or under any Note or any other documents to
be delivered hereunder to any Lender or the Agent, (i) the sum payable shall be
increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.14) such Lender or the Agent (as the case may be) receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.


          (b)        In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.


          (c)        The Borrower shall indemnify each Lender and the Agent for
and hold it harmless against the full amount of Indemnified Taxes or Other Taxes
(including, without limitation, Indemnified Taxes or Other Taxes of any kind
imposed or asserted by any jurisdiction on amounts payable under this
Section 2.14) imposed on or paid by such Lender or the Agent (as the case may
be) and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto. This indemnification shall be made within 30
days from the date such Lender or the Agent (as the case may be) makes written
demand therefor.


20

          (d)        As soon as practicable after the date of any payment of
Indemnified Taxes or Other Taxes, the Borrower shall furnish to the Agent, at
its address referred to in Section 8.02, the original or a certified copy of a
receipt evidencing such payment to the extent such a receipt is issued therefor,
or other written proof of payment thereof that is reasonably satisfactory to the
Agent. For purposes of this subsection (d) and subsection (e), the terms “United
States” and “United States person” shall have the meanings specified in
section 7701 of the Code.


          (e)        Each Foreign Lender, on or prior to the date of its
execution and delivery of this Agreement in the case of each Initial Lender and
on the date of the Assignment and Acceptance pursuant to which it becomes a
Lender in the case of each other Lender, and from time to time thereafter as
reasonably requested in writing by the Borrower (but only so long as such Lender
remains lawfully able to do so), shall provide each of the Agent and the
Borrower with the number of original copies requested by the recipient of any
required forms, certifying that such Lender is exempt from or entitled to a
reduced rate of United States withholding Tax on payments pursuant to this
Agreement or the Notes (including Internal Revenue Service Forms W-8BEN or
W-8ECI, as appropriate, or any successor or other form prescribed by the
Internal Revenue Service, or, in the case of a Foreign Lender claiming exemption
from U.S. federal withholding Tax under section 871(h) or 881(c) of the Code
with respect to payments of “portfolio interest,” both a Form W-8BEN and a
certificate to the effect that such Foreign Lender is not (1) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (3) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code).


          (f)        Any Lender claiming any additional amounts payable pursuant
to this Section 2.14 agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to change the
jurisdiction of its Eurodollar Lending Office if the making of such a change
would avoid the need for, or reduce the amount of, any such additional amounts
that may thereafter accrue and would not, in the reasonable judgment of such
Lender, be otherwise disadvantageous to such Lender.


          SECTION 2.15. Sharing of Payments, Etc. If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of the Advances owing to it (other than (x) as
payment of an Advance made by an Issuing Bank pursuant to the first sentence of
Section 2.03(c) or (y) pursuant to Section 2.11, 2.14 or 8.04(c)) in excess of
its Ratable Share of payments on account of the Advances obtained by all the
Lenders, such Lender shall forthwith purchase from the other Lenders such
participations in the Advances owing to them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.15 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.


          SECTION 2.16. Evidence of Debt. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Advance owing to
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder in respect of
Advances. The Borrower agrees that upon notice by any Lender to the Borrower
(with a copy of such notice to the Agent) to the effect that a Note is required
or appropriate in order for such Lender to evidence (whether for purposes of
pledge, enforcement or otherwise) the Advances owing to, or to be made by, such
Lender, the Borrower shall promptly execute and deliver to such Lender a Note
payable to the order of such Lender in a principal amount up to the Revolving
Credit Commitment of such Lender.


          (b)        The Register maintained by the Agent pursuant to Section
8.07(d) shall include a control account, and a subsidiary account for each
Lender, in which accounts (taken together) shall be recorded (i) the date and
amount of each Borrowing made hereunder, the Type of Advances comprising such
Borrowing and, if appropriate, the Interest Period applicable thereto, (ii) the
terms of each Assignment and Acceptance delivered to and accepted by it, (iii)
the amount of any principal or interest due and payable or to become due and
payable from


21

  the Borrower to each Lender hereunder and (iv) the amount of any sum received
by the Agent from the Borrower hereunder and each Lender’s share thereof.


          (c)        Entries made in good faith by the Agent in the Register
pursuant to subsection (b) above, and by each Lender in its account or accounts
pursuant to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Agent or such Lender to make an
entry, or any finding that an entry is incorrect, in the Register or such
account or accounts shall not limit or otherwise affect the obligations of the
Borrower under this Agreement.


          SECTION 2.17. Use of Proceeds. The proceeds of the Advances shall be
available (and the Borrower agrees that it shall use such proceeds) solely for
general corporate purposes of the Borrower and its Subsidiaries.


          SECTION 2.18. Replacement of Lenders. If any Lender requests
compensation under Section 2.11(a) or (b), or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.14, or if any Lender defaults in its
obligation to fund Advances hereunder, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Agent, require such
Lender to assign, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 8.07), all of its
interests, rights and obligations under this Agreement and any Notes held by
such Lender to an Eligible Assignee that shall assume such obligations, provided
that (i) in the case of any such assignment resulting from a claim for
compensation under Section 2.11(a) or (b) or payments required to be made
pursuant to Section 2.13, such assignment will result in a reduction in such
compensation or payments thereafter; and (ii) such assignment does not conflict
with applicable law.


          A Lender shall not be required to make any such assignment if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment cease to apply.


ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

          SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01.
Section 2.01 of this Agreement shall become effective on and as of the first
date (the “Effective Date”) on which the following conditions precedent have
been satisfied:


          (a)        There shall have occurred no Material Adverse Change since
December 31, 2005.


          (b)        There shall exist no action, suit, investigation,
litigation or proceeding affecting the Borrower or any of its Subsidiaries
pending or, to the Borrower’s knowledge, threatened before any court,
governmental agency or arbitrator that (i) would be reasonably likely to have a
Material Adverse Effect other than the matters described on Schedule 3.01(b)
hereto (the “Disclosed Litigation”) or (ii) purports to affect the legality,
validity or enforceability of this Agreement or any Note or the consummation of
the transactions contemplated hereby, and there shall have been no adverse
change in the status, or financial effect on the Borrower or any of its
Subsidiaries, of the Disclosed Litigation from that described on
Schedule 3.01(b) hereto.


          (c)        All governmental and third party consents and approvals
necessary in connection with the transactions contemplated hereby shall have
been obtained (without the imposition of any conditions that are not acceptable
to the Lenders) and shall remain in effect, and no law or regulation shall be
applicable in the reasonable judgment of the Lenders that restrains, prevents or
imposes materially adverse conditions upon the transactions contemplated hereby.


22

          (d)        The Borrower shall have notified each Lender and the Agent
in writing as to the proposed Effective Date.


          (e)        The Borrower shall have paid all accrued fees and expenses
of the Agent and the Lenders (including the accrued fees and expenses of counsel
to the Agent).


          (f)        On the Effective Date, the following statements shall be
true and the Agent shall have received for the account of each Lender a
certificate signed by a duly authorized officer of the Borrower, dated the
Effective Date, stating that:


                              (i)        The representations and warranties
contained in Section 4.01 are correct on and as of the Effective Date, and


                              (ii)        No event has occurred and is
continuing that constitutes a Default.


          (g)        The Agent shall have received on or before the Effective
Date the following, each dated such day, in form and substance satisfactory to
the Agent and (except for the Notes) in sufficient copies for each Lender:


                              (i)        The Notes to the order of the Lenders
to the extent requested by any Lender pursuant to Section 2.16.


                              (ii)        Certified copies of the resolutions of
the Board of Directors of the Borrower approving this Agreement and the Notes,
and of all documents evidencing other necessary corporate action and
governmental approvals, if any, with respect to this Agreement and the Notes.


                              (iii)        A certificate of the Secretary or an
Assistant Secretary of the Borrower certifying the names and true signatures of
the officers of the Borrower authorized to sign this Agreement and the Notes and
the other documents to be delivered hereunder.


                              (iv)        A favorable opinion of Mayer Brown
Rowe & Maw LLP, special New York counsel for the Borrower, substantially in the
form of Exhibit D-1 hereto, a favorable opinion of in-house counsel for the
Borrower, substantially in the form of Exhibit D-2 hereto and as to such other
matters as any Lender through the Agent may reasonably request.


                              (v)        A favorable opinion of Shearman &
Sterling LLP, counsel for the Agent, in form and substance satisfactory to the
Agent.


          (h)        The Borrower shall have terminated the commitments of the
lenders and repaid or prepaid all of the obligations under, the Credit Agreement
dated as of October 10, 2003 among the Borrower, the lenders parties thereto and
Wachovia Bank, National Association., as administrative agent, and each of the
Lenders that is a party to such credit facility hereby waives, upon execution of
this Agreement, any notice required by said Credit Agreement relating to the
termination of commitments thereunder.


          SECTION 3.02. Conditions Precedent to Each Borrowing and Issuance. The
obligation of each Lender to make an Advance (other than an Advance made by any
Issuing Bank or any Lender pursuant to Section 2.03(c)) on the occasion of each
Borrowing and the obligation of each Issuing Bank to issue a Letter of Credit
shall be subject to the conditions precedent that the Effective Date shall have
occurred and on the date of such Borrowing or such Issuance (as the case may be)
the following statements shall be true (and each of the giving of the applicable
Notice of Borrowing or Notice of Issuance and the acceptance by the Borrower of
the proceeds of such Borrowing or such Issuance shall constitute a
representation and warranty by the Borrower that on the date of such Borrowing
or such Issuance such statements are true):


23

          (a)        the representations and warranties contained in
Section 4.01 (other than the representations and warranties contained in Section
4.01(e)(ii) and Section 4.01(f)(i)) are correct in all material respects on and
as of such date, before and after giving effect to such Borrowing or such
Issuance and to the application of the proceeds therefrom, as though made on and
as of such date (except to the extent any such representation or warranty is
expressly made as of a specific date, in which case such representation or
warranty shall be correct in all material respects as of such date), and


          (b)        no event has occurred and is continuing, or would result
from such Borrowing or such Issuance or from the application of the proceeds
therefrom, that constitutes a Default.


          SECTION 3.03. Determinations Under Section 3.01. For purposes of
determining compliance with the conditions specified in Section 3.01, each
Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Agent responsible for the transactions contemplated by this Agreement
shall have received notice from such Lender prior to the date that the Borrower,
by notice to the Lenders, designates as the proposed Effective Date, specifying
its objection thereto. The Agent shall promptly notify the Lenders of the
occurrence of the Effective Date.


ARTICLE IV

REPRESENTATIONS AND WARRANTIES

          SECTION 4.01. Representations and Warranties of the Borrower. The
Borrower represents and warrants as follows:


          (a)        The Borrower is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware.


          (b)        The execution, delivery and performance by the Borrower of
this Agreement and the Notes to be delivered by it, and the consummation of the
transactions contemplated hereby, are within the Borrower’s corporate powers,
have been duly authorized by all necessary corporate action, and do not
contravene (i) the Borrower’s charter or by-laws or (ii) law or any contractual
restriction binding on or affecting the Borrower.


          (c)        No authorization or approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body or any
other third party is required for the due execution, delivery and performance by
the Borrower of this Agreement or the Notes to be delivered by it.


          (d)        This Agreement has been, and each of the Notes to be
delivered by it when delivered hereunder will have been, duly executed and
delivered by the Borrower. This Agreement is, and each of the Notes when
delivered hereunder will be, the legal, valid and binding obligation of the
Borrower enforceable against the Borrower in accordance with their respective
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally or by general equitable principles.


          (e)           (i) The Consolidated balance sheet of the Borrower and
its Subsidiaries as at December 31, 2005, and the related Consolidated
statements of income and cash flows of the Borrower and its Subsidiaries for the
fiscal year then ended, accompanied by an opinion of PricewaterhouseCoopers LLP,
independent public accountants, and the Consolidated balance sheet of the
Borrower and its Subsidiaries as at June 30, 2006, and the related Consolidated
statements of income and cash flows of the Borrower and its Subsidiaries for the
six months then ended, duly certified by the chief financial officer of the
Borrower, copies of which have been furnished to each Lender, fairly present in
all material respects, subject, in the case of said balance sheet as at June 30,
2006, and said statements of income and cash flows for the six months then
ended, to year-end audit adjustments, the Consolidated financial condition of
the Borrower


24

  and its Subsidiaries as at such dates and the Consolidated results of the
operations of the Borrower and its Subsidiaries for the periods ended on such
dates, all in accordance with generally accepted accounting principles
consistently applied.


                     (ii)        Since December 31, 2005, there has been no
Material Adverse Change.


                     (iii)       The annual financial statements of each
Insurance Subsidiary as at December 31, 2005, and the quarterly financial
statements of each Insurance Subsidiary as at June 30, 2006, in each case as
required to be flied with the Insurance Regulatory Authority of the jurisdiction
of domicile of such Insurance Subsidiary, copies of which have been furnished to
each Lender, fairly present in all material respects, subject, in the case of
said quarterly financial statements as at June 30, 2006, to year-end audit
adjustments, the financial condition of such Insurance Subsidiary as at such
dates and the results of operations, changes in capital and surplus and cash
flow of such Insurance Subsidiary for the respective periods then ended.


          (f)        There is no pending or, to the Borrower’s knowledge,
threatened action, suit, investigation, litigation or proceeding, including,
without limitation, any Environmental Action, affecting the Borrower or any of
its Subsidiaries before any court, governmental agency, Insurance Regulatory
Authority or arbitrator that (i) would be reasonably likely to have a Material
Adverse Effect (other than the Disclosed Litigation), and there has been no
adverse change in the status, or financial effect on the Borrower or any of its
Subsidiaries, of the Disclosed Litigation from that described on
Schedule 3.01(b) hereto or (ii) purports to affect the legality, validity or
enforceability of this Agreement or any Note or the consummation of the
transactions contemplated hereby.


          (g)        The Borrower is not engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the Board of Governors of the Federal Reserve
System), and no proceeds of any Advance will be used to purchase or carry any
margin stock or to extend credit to others for the purpose of purchasing or
carrying any margin stock.


          (h)        The Borrower is not an “investment company”, or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended.


          (i)        The Information Memorandum and the other information,
exhibits and reports furnished by or on behalf of the Borrower or any other
Borrower to the Agent or any Lender in connection with the negotiation and
syndication of this Agreement or pursuant to the terms of this Agreement, taken
as a whole, did not contain any untrue statement of a material fact or omitted
to state a material fact necessary to make the statements made therein, in light
of the circumstances in which made, not misleading.


          (j)        Schedule 4.01(j) lists with respect to each Insurance
Subsidiary, as of the Effective Date, all of the jurisdictions in which such
Insurance Subsidiary holds licenses (including, without limitation, licenses or
certificates of authority from relevant Insurance Regulatory Authorities),
permits or authorizations to transact insurance and reinsurance business
(collectively, the “Licenses”), and indicates the type or types of insurance in
which each such Insurance Subsidiary is permitted to be engaged with respect to
each License therein listed. (i) No such License is the subject of a proceeding
for suspension, revocation or limitation or any similar proceedings, (ii) there
is no sustainable basis for such a suspension, revocation or limitation, and
(iii) no such suspension, revocation or limitation is, to the Borrower’s
knowledge, threatened by any relevant Insurance Regulatory Authority, that, in
each instance under (i), (ii) and (iii) above, would individually or in the
aggregate, have a Material Adverse Effect. No Insurance Subsidiary transacts any
insurance business, directly or indirectly, in any jurisdiction other than those
listed on Schedule 4.01(j), where such business requires any license, permit or
other authorization of an Insurance Regulatory Authority of such jurisdiction.


25

          (k)        As of the Effective Date, except as set forth on Schedule F
to the financial statements for the Insurance Subsidiaries for the fiscal year
ending December 31, 2005 or as provided for or disclosed on the interim GAAP
financial statements dated as of June 30, 2006, there are no material
liabilities outstanding as of the Effective Date under any Reinsurance Agreement
to which any Insurance Subsidiary is the ceding party. Each Reinsurance
Agreement to which an Insurance Subsidiary is the ceding party and which is in
effect on the Effective Date is in full force and effect on the Effective Date.
Each Reinsurance Agreement to which an Insurance Subsidiary is the ceding party
and which is in effect on the Effective Date is qualified as of the Effective
Date under all applicable law to receive the statutory credit assigned to such
Reinsurance Agreement in the relevant financial statements at the time prepared.


ARTICLE V

COVENANTS OF THE BORROWER

          SECTION 5.01. Affirmative Covenants. So long as any Advance shall
remain unpaid, any Letter of Credit is outstanding or any Lender shall have any
Commitment hereunder, the Borrower will:


          (a)        Compliance with Laws, Etc. Comply, and cause each of its
Subsidiaries to comply, in all material respects, with all applicable laws,
rules, regulations and orders, such compliance to include, without limitation,
compliance with ERISA, Environmental Laws and the Patriot Act.


          (b)        Payment of Taxes, Etc. Pay and discharge, and cause each of
its Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) all Taxes, assessments and governmental charges or levies imposed upon it or
upon its property and (ii) all lawful claims that, if unpaid, might by law
become a Lien upon its property; provided, however, that neither the Borrower
nor any of its Subsidiaries shall be required to pay or discharge any such Tax,
assessment, charge or claim that is being contested in good faith and by proper
proceedings and as to which appropriate reserves are being maintained, unless
and until any Lien resulting therefrom attaches to its property and becomes
enforceable against its other creditors.


          (c)        Maintenance of Insurance. Maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which the Borrower or such Subsidiary operates;
provided, however, that the Borrower and its Subsidiaries may self-insure to the
same extent as other companies engaged in similar businesses and owning similar
properties in the same general areas in which the Borrower or such Subsidiary
operates and to the extent consistent with prudent business practice.


          (d)        Preservation of Corporate Existence, Etc. Preserve and
maintain, and cause each of its Subsidiaries to preserve and maintain, its
corporate existence, rights (charter and statutory) and franchises; provided,
however, that the Borrower and its Subsidiaries may consummate any merger or
consolidation permitted under Section 5.02(c) and provided further that neither
the Borrower nor any of its Subsidiaries shall be required to preserve any right
or franchise if the Board of Directors of the Borrower or such Subsidiary shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of the Borrower or such Subsidiary, as the case may be, and that
the loss thereof is not disadvantageous in any material respect to the Borrower,
such Subsidiary or the Lenders.


          (e)        Visitation Rights. At any reasonable time and from time to
time, permit the Agent or any of the Lenders or any agents or representatives
thereof, to examine and make copies of and abstracts from the records and books
of account of, and visit the properties of, the Borrower and any of its
Subsidiaries, and to discuss the affairs, finances and accounts of the Borrower
and any of its Subsidiaries with any of their officers or directors and with
their independent certified public accountants.


          (f)        Keeping of Books. Keep, and cause each of its Subsidiaries
to keep, proper books of record and account, in which full and correct entries
shall be made of all financial transactions and the


26

assets and business of the Borrower and each such Subsidiary in accordance with
generally accepted accounting principles in effect from time to time.


          (g)        Maintenance of Properties, Etc. Maintain and preserve, and
cause each of its Subsidiaries to maintain and preserve, all of its properties
that are used or useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted.


          (h)        Dividends. Take all action necessary to cause its
Subsidiaries to make such dividends, distributions or other payments to the
Borrower as shall be necessary for the Borrower to make payments of the
principal of and interest on the Advances in accordance with the terms of this
Agreement. In the event the approval of any governmental authority or other
Person is required in order for any such Subsidiary to make any such dividends,
distributions or other payments to the Borrower, or for the Borrower to make any
such principal or interest payments, the Borrower will forthwith exercise its
best efforts and take all actions permitted by law and necessary to obtain such
approval.


          (i)        Reporting Requirements. Furnish to the Lenders:


                              (i)        GAAP Financial Statements. (A) as soon
as available and in any event within 55 days after the end of each of the first
three quarters of each fiscal year of the Borrower, the Consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of such quarter and
Consolidated statements of income, stockholders’ equity and cash flows of the
Borrower and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, duly certified
(subject to year-end audit adjustments) by the chief financial officer of the
Borrower as having been prepared in accordance with generally accepted
accounting principles and certificates of the chief financial officer of the
Borrower as to compliance with the terms of this Agreement and setting forth in
reasonable detail the calculations necessary to demonstrate compliance with
Section 5.03, provided that in the event of any change in generally accepted
accounting principles used in the preparation of such financial statements, the
Borrower shall also provide, if necessary for the determination of compliance
with Section 5.03, a statement of reconciliation conforming such financial
statements to GAAP; and


                              (B)        as soon as available and in any event
within 105 days after the end of each fiscal year of the Borrower, a copy of the
annual audit report for such year for the Borrower and its Subsidiaries,
containing the Consolidated balance sheet of the Borrower and its Subsidiaries
as of the end of such fiscal year and Consolidated statements of statements of
income, stockholders’ equity and cash flows of the Borrower and its Subsidiaries
for such fiscal year, in each case accompanied by an opinion acceptable to the
Required Lenders by PricewaterhouseCoopers LLP or other nationally recognized
independent public accountants and certificates of the chief financial officer
of the Borrower as to compliance with the terms of this Agreement and setting
forth in reasonable detail the calculations necessary to demonstrate compliance
with Section 5.03, provided that in the event of any change in generally
accepted accounting principles used in the preparation of such financial
statements, the Borrower shall also provide, if necessary for the determination
of compliance with Section 5.03, a statement of reconciliation conforming such
financial statements to GAAP;


                              (ii)        Statutory Financial Statements. (A) as
soon as available and in any event within 55 days after the end of each of the
first three quarters of each fiscal year of each Insurance Subsidiary (or, in
the case of Everest Insurance Company of Canada, within 15 days after the
required filing date), the quarterly financial statements of each of its
Insurance Subsidiaries as of the end of such fiscal quarter and for that portion
of the fiscal year then ended, in the form filed with the relevant Insurance
Regulatory Authority, prepared in accordance with SAP;


                              (B)        as soon as available and in any event
within 90 days after the end of each fiscal year of each Insurance Subsidiary
(or, in the case of Everest Insurance Company of Canada,


27

within 15 days after the required filing date), the annual financial statements
of each of its Insurance Subsidiaries as of the end of such fiscal year and for
the fiscal year then ended, in the form filed with the relevant Insurance
Regulatory Authority, prepared in accordance with SAP;


                              (C)        as soon as available and in any event
within 135 days after the end of each fiscal year, an unaudited consolidated
balance sheet of the Borrower and its Insurance Subsidiaries (other than Everest
Insurance Company of Canada) as of the end of such fiscal year and unaudited
consolidated statements of income, stockholders’ equity and cash flows for the
Borrower and its Insurance Subsidiaries (other than Everest Reinsurance Company
of Canada) for the fiscal year then ended, in each case setting forth
comparative consolidated figures as of the end of and for the preceding fiscal
year, all prepared in accordance with SAP applied on a basis consistent with
that of the preceding year or containing disclosure of the effect on the
financial condition or results of operations of any change in the application of
accounting principles and practices during such year; and


                              (D)        as soon as available and in any event
within 165 days after the end of each fiscal year (but only if and to the extent
required by the applicable Insurance Regulatory Authority with regard to any
Insurance Subsidiary), a certification by PricewaterhouseCoopers LLP or other
nationally recognized independent public accountants as to the annual financial
statements of each such Insurance Subsidiary as of the end of such fiscal year
and for the fiscal year then ended, together with a report thereon by such
accountants that is not qualified as to going concern or scope of audit and to
the effect that such financial statements present fairly the consolidated
financial condition and results of operations of such Insurance Subsidiary as of
the date and for the period indicated in accordance with SAP applied on a basis
consistent with that of the preceding year or containing disclosure of the
effect on the financial condition or results of operations of any change in the
application of accounting principles and practices during such year;


                              (iii)        as soon as possible and in any event
within five days after the occurrence of each Default continuing on the date of
such statement, a statement of a Responsible Officer of the Borrower setting
forth details of such Default and the action that the Borrower has taken and
proposes to take with respect thereto;


                              (iv)        promptly upon the sending, filing or
receipt thereof, copies of (A) all financial statements, reports, notices and
proxy statements that the Borrower or any of the Borrower’s Subsidiaries shall
send or make available generally to its shareholders, (B) all reports (other
than earnings press releases) on Form 10-Q, Form 10-K or Form 8-K (or their
successor forms) or registration statements and prospectuses (other than on Form
S-8 or its successor form) that the Borrower or any of the Borrower’s
Subsidiaries shall render to or file with the Securities and Exchange
Commission, the National Association of Securities Dealers, Inc. or any national
securities exchange, (C) all reports on Form A (or any successor form) that any
Insurance Subsidiary shall file with any Insurance Regulatory Authority, (D) all
material reports on examination or similar material reports, financial
examination reports or market conduct examination reports by the National
Association of Insurance Commissioners or any Insurance Regulatory Authority or
other governmental authority with respect to any Insurance Subsidiary’s
insurance business, and (E) all material filings made under applicable state
insurance holding company acts by the Borrower or any of its Subsidiaries,
including, without limitation, filings seeking approval of transactions with
Affiliates;


                              (v)        promptly upon filing with the relevant
Insurance Regulatory Authority and in any event within 105 days after the end of
each fiscal year (or, in the case of Everest Insurance Company of Canada, within
fifteen (15) days of the required filing date), a copy of each Insurance
Subsidiary’s “Statement of Actuarial Opinion” (or equivalent information should
the relevant Insurance Regulatory Authority not require such a statement) as to
the adequacy of such Insurance Subsidiary’s loss reserves for such fiscal year,
together with a copy of its management discussion


28

and analysis in connection therewith (but only if and to the extent required by
the applicable Insurance Regulatory Authority with regard to such Insurance
Subsidiary), each in the format prescribed by the applicable insurance laws of
such Insurance Subsidiary’s jurisdiction of domicile;


                              (vi)        promptly after the commencement
thereof, notice of all actions and proceedings before any court, governmental
agency or arbitrator affecting the Borrower or any of its Subsidiaries of the
type described in Section 4.01(f); and


                              (vii)        as soon as possible and in any event
within five days after the receipt by the Borrower or any of its Subsidiaries
from any Insurance Regulatory Authority or other governmental authority of (A)
any notice asserting any failure by the Borrower or any of its Subsidiaries to
be in compliance with applicable law or that threatens the taking of any action
against the Borrower or such Subsidiary or sets forth circumstances that, if
taken or adversely determined, would have, or be reasonably likely to have, a
Material Adverse Effect, or (B) any notice of any actual or threatened
suspension, limitation or revocation of, failure to renew, or imposition of any
restraining order, escrow or impoundment of funds in connection with, any
license, permit, accreditation or authorization of the Borrower or any of its
Subsidiaries, where such action would have, or be reasonably likely to have, a
Material Adverse Effect;


                              (viii)        as soon as practicable after the
occurrence of any decrease in (A) the rating given by either S&P or Moody’s with
respect to any Insurance Subsidiary’s claims paying ability or financial
strength rating or (B) the rating given to any Insurance Subsidiary by A.M. Best
Company;


                              (ix)        as soon as practicable after the
occurrence of any actual changes in any insurance statute or regulation
governing the investment or dividend practices of any Insurance Subsidiary that
would be reasonably likely to have a Material Adverse Effect; and


                              (x)        as soon as practicable after the
occurrence of any other matter or event that has, or would be reasonably likely
to have, a Material Adverse Effect, together with a written statement of a
Responsible Officer of the Borrower setting forth the nature and period of
existence thereof and the action that the Borrower has taken and proposes to
take with respect thereof;


                              (xi)        promptly, notice of (A) the occurrence
of any material amendment or modification (other than expiration) to any
Reinsurance Agreement (whether entered into before or after the Effective Date),
including any such agreements that are in a runoff mode on the date hereof,
which amendment or modification would be reasonably likely to have a Material
Adverse Effect, or (B) the receipt by the Borrower or any of its Subsidiaries of
any written notice of any denial of coverage or claim, litigation or arbitration
with respect to any Reinsurance Agreement to which it is a ceding party which
would be reasonably likely to have a Material Adverse Effect;


                              (xii)        promptly following the request from
the Agent or the Required Lenders (which request may only be made when an Event
of Default has occurred and is continuing), a report prepared by an independent
actuarial consulting firm of recognized professional standing reasonably
satisfactory to the Agent or the Required Lenders, as the case may be, reviewing
the adequacy of reserves of each Insurance Subsidiary determined in accordance
with SAP, which firm shall be provided access to or copies of all reserve
analyses and valuations relating to the insurance business of each Insurance
Subsidiary in the possession of or available to the Borrower or any of its
Subsidiaries;


                              (xiii)        promptly, notice of any material
change to the investment policy for the Insurance Subsidiaries or the Borrower,
including copies of such changes; and


29

                              (xiv)        such other information respecting the
Borrower or any of its Subsidiaries as any Lender through the Agent may from
time to time reasonably request.


           SECTION 5.02. Negative Covenants.    So long as any Advance shall
remain unpaid, any Letter of Credit is outstanding or any Lender shall have any
Commitment hereunder, the Borrower will not:


          (a)        Liens, Etc. Create or suffer to exist, or permit any of its
Subsidiaries to create or suffer to exist, any Lien on or with respect to any of
its properties, whether now owned or hereafter acquired, or assign, or permit
any of its Subsidiaries to assign, any right to receive income, other than:


                              (i)        Permitted Liens,


                              (ii)        purchase money Liens upon or in any
real property or personal property acquired or held by the Borrower or any
Subsidiary in the ordinary course of business to secure the purchase price of
such property or to secure Debt incurred solely for the purpose of financing the
acquisition of such property (including any Liens placed on such assets within
90 days after such acquisition), or Liens existing on such property at the time
of its acquisition (other than any such Liens created in contemplation of such
acquisition that were not incurred to finance the acquisition of such property)
or extensions, renewals or replacements of any of the foregoing for the same or
a lesser amount, provided, however, that no such Lien shall extend to or cover
any properties of any character other than the property being acquired, and no
such extension, renewal or replacement shall extend to or cover any properties
not theretofore subject to the Lien being extended, renewed or replaced,
provided further that the aggregate principal amount of the indebtedness secured
by the Liens referred to in this clause (ii) shall not exceed 5% of the value of
the total assets of the Borrower and its Subsidiaries at such time, determined
on a Consolidated basis as of the date of the financial statements most recently
delivered pursuant to Section 5.01(i) prior to such time,


                              (iii)        the Liens existing on the Effective
Date and described on Schedule 5.02(a) hereto,


                              (iv)        Liens on property of a Person existing
at the time such Person is merged into or consolidated with the Borrower or any
Subsidiary of the Borrower or becomes a Subsidiary of the Borrower; provided
that such Liens were not created in contemplation of such merger, consolidation
or acquisition and do not extend to any assets other than those of the Person so
merged into or consolidated with the Borrower or such Subsidiary or acquired by
the Borrower or such Subsidiary,


                              (v)        Liens in connection with pledges and
deposits made pursuant to statutory and regulatory requirements of Insurance
Regulatory Authorities by an Insurance Subsidiary in the ordinary course of its
business, for the purpose of securing regulatory capital or satisfying other
financial responsibility requirements;


                              (vi)        Liens upon cash and United States
government and agency securities and other investment assets of the Borrower and
its Subsidiaries securing (A) obligations incurred in connection with reverse
repurchase transactions and other similar investment management transactions,
(B) reinsurance transactions of such types and in such amounts as are customary
for companies similar to the Borrower in size and lines of business and that are
entered into by the Borrower and its Subsidiaries in the ordinary course of
business and (C) Hedge Agreements in an aggregate amount not to exceed
$350,000,000 at any time of such types and in such amounts as are customary for
companies similar to the Borrower in size and lines of business and that are
entered into by the Borrower and its Subsidiaries in the ordinary course of
business;


30

                              (vii)        any attachment or judgment Lien not
constituting an Event of Default under Section 6.01 that is being contested in
good faith by appropriate proceedings and for which adequate reserves have been
established in accordance with GAAP;


                              (viii)        Liens arising from the filing, for
notice purposes only, of financing statements in respect of true leases;


                              (ix)        Liens on marketable securities and
cash or cash equivalents securing letter of credit facilities in an aggregate
amount not to exceed $500,000,000 at any time; and


                              (xi)        the replacement, extension or renewal
of any Lien permitted by clause (iii) or (iv) above upon or in the same property
theretofore subject thereto or the replacement, extension or renewal (without
increase in the amount or change in any direct or contingent obligor) of the
Debt secured thereby.


                (b)        Mergers, Etc. Merge or consolidate with or into any
Person, except that any Subsidiary of the Borrower may merge into the Borrower
and the Borrower may merge with any other Person so long as the Borrower is the
surviving corporation, provided, in each case, that no Default shall have
occurred and be continuing at the time of such proposed transaction or would
result therefrom.


                (c)        Accounting Changes. Make or permit, or permit any of
its Subsidiaries to make or permit, any change in accounting policies or
reporting practices, except as required or permitted by generally accepted
accounting principles or SAP, as applicable.


                (d)        Change in Nature of Business. Engage, or permit any
of its Subsidiaries to engage, to any material extent in any business other than
the insurance and reinsurance business (including the life reinsurance business)
and other businesses engaged in by the Borrower and its Subsidiaries on the date
hereof or a business reasonably related thereto.


                (e)        Sales, Etc. of Assets. Sell, lease, transfer or
otherwise dispose of, or permit any of its Subsidiaries to sell, lease, transfer
or otherwise dispose of, any assets consisting of equity interests in Everest Re
or any other Subsidiary, or grant any option or other right to purchase, lease
or otherwise acquire any such assets.


                (f)        Transactions with Affiliates. Enter into, or permit
or cause any of its Subsidiaries to enter into, any transaction (including,
without limitation, any purchase, sale, lease or exchange of property or the
rendering of any service) with any officer, director, stockholder or other
Affiliate of the Borrower or any Subsidiary, except in the ordinary course of
its business and upon fair and reasonable terms that are no less favorable to it
than it would obtain in a comparable arm’s length transaction with a Person
other than an Affiliate of the Borrower or such Subsidiary, other than:


                              (i)        transactions between and among the
Borrower and its wholly-owned Subsidiaries or between and among wholly-owned
Subsidiaries of the Borrower, provided, however, that such transactions are made
in the ordinary course of its business and upon fair and reasonable terms or as
otherwise required by law;


                              (ii)        transactions under incentive
compensation plans, stock option plans and other employee benefit plans, and
loans and advances from the Borrower or any of its Subsidiaries to its officers,
in each case that have been approved by the board of directors, or a committee
thereof, of the Borrower or any of its Subsidiaries; and


                              (iii)        the payment by the Borrower of
reasonable and customary fees to members of its board of directors.


31

                (g)        Ratings. Permit or cause Everest Re to fail to
maintain a financial strength rating by either A.M. Best Company or S&P; and
permit or cause such rating by A.M. Best Company (to the extent such rating is
required to be maintained) to be less than “A-” or permit or cause such rating
by S&P (to the extent such rating is required to be maintained) to be less than
“A”.


                (h)        Limitation on Certain Restrictions. Create or
otherwise cause or suffer to exist or become effective permit or permit any of
its Subsidiaries to create or otherwise cause or suffer to exist or become
effective, directly or indirectly, any restriction or encumbrance on (i) the
ability of the Borrower to perform and comply with its obligations hereunder or
under any Notes or (ii) the ability of any Subsidiary of the Borrower to make
any dividend payments or other distributions in respect of its equity interests,
to repay Debt owed to the Borrower or any other Subsidiary, to make loans or
advances to the Borrower or any other Subsidiary, or to transfer any of its
assets or properties to the Borrower or any other Subsidiary, in each case other
than such restrictions or encumbrances existing under or by reason of (1) this
Agreement, (2) applicable law, (3) customary provisions restricting subletting
or assignment of any lease governing any leasehold interest of the Borrower or
any of its Subsidiaries, (4) customary provisions restricting assignment of any
licensing agreement (in which the Borrower or any of its Subsidiaries is the
licensee) or other contract (including leases) entered into by the Borrower or
any of its Subsidiaries in the ordinary course of business, (5) restrictions on
the transfer of any asset pending the close of the sale of such asset, (6)
restrictions on the transfer of any asset subject to a Lien, (7) agreements
entered into by an Insurance Subsidiary with an Insurance Regulatory Authority,
(8) customary provisions in partnership agreements, limited liability company
organizational governance documents, joint venture agreements and other similar
agreements entered into in the ordinary course of business that restrict the
transfer of ownership interests in such partnership, limited liability company,
joint venture or similar Person, (9) restrictions on cash or other deposits or
net worth imposed by customers under contracts entered into in the ordinary
course of business and not otherwise prohibited by this Agreement and (10)
pursuant to any agreement or instrument relating to any Debt of a Subsidiary (A)
if the encumbrances and restrictions contained in any such agreement or
instrument taken as a whole are not materially less favorable to the Lenders
than the encumbrances and restrictions contained in this Agreement as of the
date hereof or (B) if such encumbrance or restriction is not materially more
disadvantageous to the Lenders than is customary in comparable financings and
such encumbrance or restriction will not have a material adverse effect on the
ability of the Borrower to make payments of the Advances as and when due.


                SECTION 5.03. Financial Covenants. So long as any Advance shall
remain unpaid, any Letter of Credit is outstanding or any Lender shall have any
Commitment hereunder, the Borrower will:


                (a)        Maximum Consolidated Indebtedness to Total
Capitalization. Maintain a ratio of Consolidated Indebtedness to Total
Capitalization as of the last day of any fiscal quarter beginning with the
fiscal quarter ending September 30, 2006 of not greater than 0.35 to 1.0.


                (b)        Minimum Statutory Surplus. Cause the statutory
surplus of Everest Re, at any time beginning with the fiscal quarter ending
September 30, 2006, to not be less than $1,500,000,000 plus 25% of the aggregate
Net Income of Everest Re for the period beginning after December 31, 2005 and
ending on the date of calculation, as determined in each case in accordance with
SAP (provided that Net Income for any period shall be taken into account for
purposes of this calculation only if positive), plus 25% of the aggregate
capital contributions made to Everest Re after December 31, 2005.


ARTICLE VI

EVENTS OF DEFAULT

               SECTION 6.01. Events of Default. If any of the following events
("Events of Default") shall occur and be continuing:


32

               (a)        The Borrower or any other Borrower shall fail to pay
any principal of any Advance when the same becomes due and payable; or the
Borrower or any other Borrower shall fail to pay any interest on any Advance or
make any other payment of fees or other amounts payable under this Agreement or
any Note within three Business Days after the same becomes due and payable; or


               (b)        Any representation or warranty made by the Borrower
herein or by the Borrower (or any of its officers) in connection with this
Agreement shall prove to have been incorrect in any material respect when made;
or


               (c)        (i) The Borrower shall fail to perform or observe any
term, covenant or agreement contained in Section 5.01(d), (e) or (i)(iii), 5.02
or 5.03, or (ii) the Borrower shall fail to perform or observe any term,
covenant or agreement contained in Section 5.01(i) (other than clause (iii)
thereof) if such failure shall remain unremedied for 5 days after the earlier of
(x) a Responsible Officer of the Borrower acquires knowledge thereof and (y)
written notice thereof shall have been given to the Borrower by the Agent or any
Lender; or (iii) the Borrower shall fail to perform or observe any other term,
covenant or agreement contained in this Agreement on its part to be performed or
observed if such failure shall remain unremedied for 30 days after the earlier
of (x) a Responsible Officer of the Borrower acquires knowledge thereof and (y)
written notice thereof shall have been given to the Borrower by the Agent or any
Lender; or


               (d)        The Borrower or any of its Subsidiaries shall fail to
pay any principal of or premium or interest on any Debt that is outstanding in a
principal amount of at least $50,000,000 in the aggregate (but excluding Debt
outstanding hereunder) of the Borrower or such Subsidiary (as the case may be),
when the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt; or any
such Debt shall be declared to be due and payable, or required to be prepaid or
redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Debt shall be required to be made, in each case prior to the stated
maturity thereof; or


               (e)        The Borrower or any of its Subsidiaries shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
the Borrower or any of its Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 60 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
the Borrower or any of its Subsidiaries shall take any corporate action to
authorize any of the actions set forth above in this subsection (e); or


               (f)        Judgments or orders for the payment of money in excess
of $50,000,000 in the aggregate shall be rendered against the Borrower or any of
its Subsidiaries and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (ii) there shall be any
period of 60 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; provided, however, that any such judgment or order shall not be an Event
of Default under this Section 6.01(f) if and for so long as (i) the amount of
such judgment or order is covered by a valid and binding policy of insurance
between the defendant and the insurer covering


33

payment thereof and (ii) such insurer, which shall be rated at least “A” by A.M.
Best Company, has been notified of, and has not disputed the claim made for
payment of, the amount of such judgment or order; or


               (g)        (i) Any Person or two or more Persons acting in
concert shall have acquired beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934), directly or indirectly, of Voting Stock of Group (or
other securities convertible into such Voting Stock) representing 30% or more of
the combined voting power of all Voting Stock of Group; or (ii) during any
period of up to 24 consecutive months, commencing after the date of this
Agreement, individuals who at the beginning of such 24-month period were
directors of Group shall cease for any reason (other than due to death or
disability) to constitute a majority of the board of directors of Group (except
to the extent that individuals who at the beginning of such 24-month period were
replaced by individuals (x) elected by a majority of the remaining members of
the board of directors of Group or (y) nominated for election by a majority of
the remaining members of the board of directors of Group and thereafter elected
as directors by the shareholders of Group); or (iii) the Borrower shall cease
for any reason to be directly or indirectly wholly-owned by Group; or


               (i)        The Borrower or any of its ERISA Affiliates shall
incur, or shall be reasonably likely to incur liability in excess of $50,000,000
in the aggregate as a result of one or more of the following: (i) the occurrence
of any ERISA Event; (ii) the partial or complete withdrawal of the Borrower or
any of its ERISA Affiliates from a Multiemployer Plan; or (iii) the
reorganization or termination of a Multiemployer Plan; or


               (j)        Any Insurance Regulatory Authority or other
governmental authority having jurisdiction shall issue any order of
conservation, supervision, rehabilitation or liquidation or any other order of
similar effect in respect of any Material Insurance Subsidiary;


then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Advances (other than Advances to be made by a
Lender pursuant to Section 2.03(b) or by an Issuing Bank or a Lender pursuant to
Section 2.03(c)) and of the Issuing Banks to issue Letters of Credit to be
terminated, whereupon the same shall forthwith terminate, and (ii) shall at the
request, or may with the consent, of the Required Lenders, by notice to the
Borrower, declare the Advances, all interest thereon and all other amounts
payable under this Agreement to be forthwith due and payable, whereupon the
Advances, all such interest and all such amounts shall become and be forthwith
due and payable, without presentment, demand, protest or further notice of any
kind, all of which are hereby expressly waived by the Borrower; provided,
however, that in the event of an actual or deemed entry of an order for relief
with respect to the Borrower or any other Borrower under the Federal Bankruptcy
Code, (A) the obligation of each Lender to make Advances (other than Advances to
be made by a Lender pursuant to Section 2.02(b) or by an Issuing Bank or a
Lender pursuant to Section 2.03(c)) and of the Issuing Banks to issue Letters of
Credit shall automatically be terminated and (B) the Advances, all such interest
and all such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrower.


               SECTION 6.02. Actions in Respect of the Letters of Credit upon
Default or Termination. If (a) the Termination Date shall have occurred, the
Borrower shall or (b) any Event of Default shall have occurred and be
continuing, the Agent may with the consent, or shall at the request, of the
Required Lenders, irrespective of whether it is taking any of the actions
described in Section 6.01 or otherwise, make demand upon the Borrower to, and
forthwith upon such demand the Borrower will,


               (i)        pay to the Agent on behalf of the Lenders in same day
funds at the Agent’s office designated in such demand, for deposit in the L/C
Cash Collateral Account, an amount equal to the aggregate Available Amount of
all Letters of Credit then outstanding or


               (ii)        make such other arrangements in respect of the
outstanding Letters of Credit as shall be acceptable to the Required Lenders and
the applicable Issuing Banks;


34

provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to the Borrower under the Federal Bankruptcy Code, an
amount equal to the aggregate Available Amount of all outstanding Letters of
Credit shall be immediately due and payable to the Agent for the account of the
Lenders without notice to or demand upon the Borrower, which are expressly
waived by the Borrower, to be held in the L/C Cash Collateral Account. If at any
time after the Termination Date or an Event of Default is continuing the Agent
determines that any funds held in the L/C Cash Collateral Account are subject to
any right or claim of any Person other than the Agent and the Lenders or that
the total amount of such funds is less than the aggregate Available Amount of
all Letters of Credit, the Borrower will, forthwith upon demand by the Agent,
pay to the Agent, as additional funds to be deposited and held in the L/C Cash
Collateral Account, an amount equal to the excess of (a) such aggregate
Available Amount over (b) the total amount of funds, if any, then held in the
L/C Cash Collateral Account that the Agent determines to be free and clear of
any such right and claim. Upon the drawing of any Letter of Credit, to the
extent funds are on deposit in the L/C Cash Collateral Account, such funds shall
be applied to reimburse the Issuing Banks to the extent permitted by applicable
law. After all such Letters of Credit shall have expired or been fully drawn
upon and all other obligations of the Borrower hereunder and under the Notes
shall have been paid in full, the balance, if any, in such L/C Cash Collateral
Account shall be returned to the Borrower.


ARTICLE VII

THE AGENT

               SECTION 7.01. Authorization and Action. Each Lender (in its
capacities as a Lender and Issuing Bank, as applicable) hereby appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement as are delegated to the Agent by
the terms hereof, together with such powers and discretion as are reasonably
incidental thereto. As to any matters not expressly provided for by this
Agreement (including, without limitation, enforcement or collection of the
Notes), the Agent shall not be required to exercise any discretion or take any
action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Lenders, and such instructions shall be binding upon all Lenders
and all holders of Notes; provided, however, that the Agent shall not be
required to take any action that exposes the Agent to personal liability or that
is contrary to this Agreement or applicable law. The Agent agrees to give to
each Lender prompt notice of each notice given to it by the Borrower pursuant to
the terms of this Agreement.


               SECTION 7.02. Agent’s Reliance, Etc. Neither the Agent nor any of
its directors, officers, agents or employees shall be liable for any action
taken or omitted to be taken by it or them under or in connection with this
Agreement, except for its or their own gross negligence or willful misconduct.
Without limitation of the generality of the foregoing, the Agent: (i) may treat
the Lender that made any Advance as the holder of the Debt resulting therefrom
until the Agent receives and accepts an Assignment and Acceptance entered into
by such Lender, as assignor, and an Eligible Assignee, as assignee, as provided
in Section 8.07; (ii) may consult with legal counsel (including counsel for the
Borrower), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts;
(iii) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement;
(iv) shall not have any duty to ascertain or to inquire as to the performance,
observance or satisfaction of any of the terms, covenants or conditions of this
Agreement on the part of the Borrower or the existence at any time of any
Default or to inspect the property (including the books and records) of the
Borrower; (v) shall not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of, or the
perfection or priority of any lien or security interest created or purported to
be created under or in connection with, this Agreement or any other instrument
or document furnished pursuant hereto; and (vi) shall incur no liability under
or in respect of this Agreement by acting upon any notice, consent, certificate
or other instrument or writing (which may be by telecopier or telegram) believed
by it to be genuine and signed or sent by the proper party or parties.


               SECTION 7.03. Citibank and Affiliates. With respect to its
Commitments, the Advances made by it and the Note issued to it, Citibank shall
have the same rights and powers under this Agreement as any other Lender and may
exercise the same as though it were not the Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Citibank in its
individual capacity. Citibank and its Affiliates may accept


35

deposits from, lend money to, act as trustee under indentures of, accept
investment banking engagements from and generally engage in any kind of business
with, the Borrower, any of its Subsidiaries and any Person who may do business
with or own securities of the Borrower or any such Subsidiary, all as if
Citibank were not the Agent and without any duty to account therefor to the
Lenders. The Agent shall have no duty to disclose any information obtained or
received by it or any of its Affiliates relating to the Borrower or any of its
Subsidiaries to the extent such information was obtained or received in any
capacity other than as Agent. In the event that Citibank or any of its
Affiliates shall be or become an indenture trustee under the Trust Indenture Act
of 1939 (as amended, the “Trust Indenture Act”) in respect of any securities
issued or guaranteed by the Borrower, the parties hereto acknowledge and agree
that any payment or property received in satisfaction of or in respect of any
obligation of the Borrower hereunder or under any other Loan Document by or on
behalf of Citibank in its capacity as the Agent for the benefit of any Lender
under this Agreement or any Note (other than Citibank or an Affiliate of
Citibank) and which is applied in accordance with this Agreement shall be deemed
to be exempt from the requirements of Section 311 of the Trust Indenture Act
pursuant to Section 311(b)(3) of the Trust Indenture Act.


               SECTION 7.04. Lender Credit Decision. Each Lender acknowledges
that it has, independently and without reliance upon the Agent or any other
Lender and based on the financial statements referred to in Section 4.01 and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement.


               SECTION 7.05. Indemnification. (a) Each Lender severally agrees
to indemnify the Agent (to the extent not reimbursed by the Borrower) from and
against such Lender’s Ratable Share of any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by, or asserted against the Agent in any way relating to or arising out of this
Agreement or any action taken or omitted by the Agent under this Agreement
(collectively, the “Indemnified Costs”), provided that no Lender shall be liable
for any portion of the Indemnified Costs resulting from the Agent’s gross
negligence or willful misconduct. Without limitation of the foregoing, each
Lender agrees to reimburse the Agent promptly upon demand for its ratable share
of any out-of-pocket expenses (including counsel fees) incurred by the Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that the Agent is not
reimbursed for such expenses by the Borrower. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Costs, this Section 7.05
applies whether any such investigation, litigation or proceeding is brought by
the Agent, any Lender or a third party.


               (b)        Each Lender severally agrees to indemnify the Issuing
Banks (to the extent not promptly reimbursed by the Borrower) from and against
such Lender’s Ratable Share of any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against any such Issuing Bank in any way relating to or arising out of
the Loan Documents or any action taken or omitted by such Issuing Bank hereunder
or in connection herewith; provided, however, that no Lender shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Issuing Bank’s gross negligence or willful misconduct. Without limitation of the
foregoing, each Lender agrees to reimburse any such Issuing Bank promptly upon
demand for its Ratable Share of any costs and expenses (including, without
limitation, fees and expenses of counsel) payable by the Borrower under Section
8.04, to the extent that such Issuing Bank is not promptly reimbursed for such
costs and expenses by the Borrower.


               (c)        The failure of any Lender to reimburse the Agent or
any Issuing Bank promptly upon demand for its Ratable Share of any amount
required to be paid by the Lenders to the Agent as provided herein shall not
relieve any other Lender of its obligation hereunder to reimburse the Agent or
any Issuing Bank for its Ratable Share of such amount, but no Lender shall be
responsible for the failure of any other Lender to reimburse the Agent or any
Issuing Bank for such other Lender’s Ratable Share of such amount. Without
prejudice to the survival of any other agreement of any Lender hereunder, the
agreement and obligations of each Lender contained in this Section 7.05 shall
survive the payment in full of principal, interest and all other amounts payable
hereunder and under the


36

Notes. Each of the Agent and each Issuing Bank agrees to return to the Lenders
their respective Ratable Shares of any amounts paid under this Section 7.05 that
are subsequently reimbursed by the Borrower.


               SECTION 7.06. Successor Agent. The Agent may resign at any time
by giving written notice thereof to the Lenders and the Borrower and may be
removed at any time with or without cause by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint a
successor Agent. If no successor Agent shall have been so appointed by the
Required Lenders, and shall have accepted such appointment, within 30 days after
the retiring Agent’s giving of notice of resignation or the Required Lenders’
removal of the retiring Agent, then the retiring Agent may, on behalf of the
Lenders, appoint a successor Agent, which shall be a commercial bank organized
under the laws of the United States of America or of any State thereof and
having a combined capital and surplus of at least $500,000,000. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under this
Agreement. After any retiring Agent’s resignation or removal hereunder as Agent,
the provisions of this Article VII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under this Agreement.


               SECTION 7.08. Other Agents. Each Lender hereby acknowledges that
neither the documentation agent nor any other Lender designated as any “Agent”
on the signature pages hereof has any liability hereunder other than in its
capacity as a Lender.


ARTICLE VIII

MISCELLANEOUS

               SECTION 8.01. Amendments, Etc. No amendment or waiver of any
provision of this Agreement or the Notes, nor consent to any departure by the
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Required Lenders, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no amendment, waiver or consent shall,
unless in writing and signed by all the Lenders, do any of the following:
(a) waive any of the conditions specified in Section 3.01, (b) increase the
Commitments of the Lenders, (c) reduce the principal of, or interest on, the
Advances or any fees or other amounts payable hereunder, (d) postpone any date
fixed for any payment of principal of, or interest on, the Advances or any fees
or other amounts payable hereunder, (e) change the percentage of the Commitments
or of the aggregate unpaid principal amount of the Advances, or the number of
Lenders, that shall be required for the Lenders or any of them to take any
action hereunder or (f) amend this Section 8.01; and provided further that (x)
no amendment, waiver or consent shall, unless in writing and signed by the Agent
in addition to the Lenders required above to take such action, affect the rights
or duties of the Agent under this Agreement or any Note and (y) no amendment,
waiver or consent shall, unless in writing and signed by each Issuing Bank
affected thereby, in addition to the Lenders required above to take such action,
adversely affect the rights or obligations of such Issuing Bank in its capacity
as such under this Agreement.


               SECTION 8.02. Notices, Etc. (a) All notices and other
communications provided for hereunder shall be either (x) in writing (including
telecopier or telegraphic communication) and mailed, telecopied, telegraphed or
delivered or (y) as and to the extent set forth in Section 8.02(b) and in the
proviso to this Section 8.02(a), if to the Borrower, at the Borrower’s address
at 477 Martinsville Road, Liberty Corner, NJ 04938, Attention: Frank N. LoPapa
(with a copy to Sanjoy Mukherjee at the same address); if to any Initial Lender,
at its Domestic Lending Office specified opposite its name on Schedule I hereto;
if to any other Lender, at its Domestic Lending Office specified in the
Assignment and Acceptance pursuant to which it became a Lender; and if to the
Agent, at its address at Two Penns Way, New Castle, Delaware 19720, Attention:
Bank Loan Syndications Department; or, as to the Borrower or the Agent, at such
other address as shall be designated by such party in a written notice to the
other parties and, as to each other party, at such other address as shall be
designated by such party in a written notice to the Borrower and the Agent,
provided that materials required to be delivered pursuant to Section 5.01(i)(i),
(ii) or (iv) shall be delivered to the Agent as specified in Section 8.02(b) or
as otherwise specified to the Borrower by the Agent. All such notices and
communications shall, when mailed, telecopied, telegraphed or e-mailed, be
effective when deposited in the mails, telecopied or confirmed by e-mail,
respectively, except that notices and communications to the Agent pursuant to
Article II, III or VIII shall not be effective until received by the Agent.


37

Delivery by telecopier of an executed counterpart of any amendment or waiver of
any provision of this Agreement or the Notes or of any Exhibit hereto to be
executed and delivered hereunder shall be effective as delivery of a manually
executed counterpart thereof.


               (b)        So long as Citibank or any of its Affiliates is the
Agent, materials required to be delivered pursuant to Section 5.01(i)(i), (ii)
and (iv) shall be delivered to the Agent in an electronic medium in a format
acceptable to the Agent and the Lenders by e-mail at
oploanswebadmin@citigroup.com. The Borrower agrees that the Agent may make such
materials, as well as any other written information, documents, instruments and
other material relating to the Borrower, any of its Subsidiaries or any other
materials or matters relating to this Agreement, the Notes or any of the
transactions contemplated hereby (collectively, the “Communications”) available
to the Lenders by posting such notices on Intralinks or a substantially similar
electronic system (the “Platform”). The Borrower acknowledges that (i) the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided “as is” and “as available” and (iii)
neither the Agent nor any of its Affiliates warrants the accuracy, adequacy or
completeness of the Communications or the Platform and each expressly disclaims
liability for errors or omissions in the Communications or the Platform. No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects, is made by the Agent or any of its Affiliates in connection with the
Platform.


               (c)        Each Lender agrees that notice to it (as provided in
the next sentence) (a “Notice”) specifying that any Communications have been
posted to the Platform shall constitute effective delivery of such information,
documents or other materials to such Lender for purposes of this Agreement;
provided that if requested by any Lender the Agent shall deliver a copy of the
Communications to such Lender by email or telecopier. Each Lender agrees (i) to
notify the Agent in writing of such Lender’s e-mail address to which a Notice
may be sent by electronic transmission (including by electronic communication)
on or before the date such Lender becomes a party to this Agreement (and from
time to time thereafter to ensure that the Agent has on record an effective
e-mail address for such Lender) and (ii) that any Notice may be sent to such
e-mail address.


               SECTION 8.03. No Waiver; Remedies. No failure on the part of any
Lender or the Agent to exercise, and no delay in exercising, any right hereunder
or under any Note shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.


               SECTION 8.04. Costs and Expenses. (a) The Borrower agrees to pay
on demand all reasonable and documented out-of-pocket costs and expenses of the
Agent in connection with the preparation, execution, delivery, administration,
modification and amendment of this Agreement, the Notes and the other documents
to be delivered hereunder, including, without limitation, (A) all due diligence,
syndication (including printing, distribution and bank meetings),
transportation, computer, duplication, appraisal, consultant, and audit expenses
and (B) the reasonable and documented fees and expenses of counsel for the Agent
with respect thereto and with respect to advising the Agent as to its rights and
responsibilities under this Agreement. The Borrower further agrees to pay on
demand all costs and expenses of the Agent and the Lenders, if any (including,
without limitation, reasonable and documented counsel fees and expenses), in
connection with the enforcement (whether through negotiations, legal proceedings
or otherwise) of this Agreement, the Notes and the other documents to be
delivered hereunder, including, without limitation, reasonable and documented
fees and expenses of counsel for the Agent and each Lender in connection with
the enforcement of rights under this Section 8.04(a). For the avoidance of
doubt, any costs or expenses constituting Other Taxes shall be governed
exclusively by the provisions of Section 2.14 and not by the provisions of this
Section 8.04(a).


               (b)        The Borrower agrees to indemnify and hold harmless the
Agent and each Lender and each of their Affiliates and their officers,
directors, employees, agents and advisors (each, an “Indemnified Party”) from
and against any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable and documented fees and expenses of
counsel) incurred by or asserted or awarded against any Indemnified Party, in
each case arising out of or in connection with or by reason of (including,
without limitation, in connection with any investigation, litigation or
proceeding or preparation of a defense in connection therewith) (i) the Notes,
this Agreement, any of the transactions contemplated herein or the actual or
proposed use of the


38

proceeds of the Advances or Letters of Credit or (ii) the actual or alleged
presence of Hazardous Materials on any property of the Borrower or any of its
Subsidiaries or any Environmental Action relating in any way to the Borrower or
any of its Subsidiaries, except to the extent such claim, damage, loss,
liability or expense results from such Indemnified Party’s gross negligence or
willful misconduct. In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 8.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by the Borrower, its directors, equityholders or creditors
or an Indemnified Party or any other Person, whether or not any Indemnified
Party is otherwise a party thereto and whether or not the transactions
contemplated hereby are consummated. The Borrower also agrees not to assert any
claim for special, indirect, consequential or punitive damages against the
Agent, any Lender, any of their Affiliates, or any of their respective
directors, officers, employees, attorneys and agents, on any theory of
liability, arising out of or otherwise relating to the Notes, this Agreement,
any of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Advances. For the avoidance of doubt, any claims, damages,
losses, liabilities and expenses relating to Taxes shall be governed exclusively
by the provisions of Section 2.14 and not by the provisions of this Section
8.04(b).


               (c)        If any payment of principal of, or Conversion of, any
Eurodollar Rate Advance is made by the Borrower to or for the account of a
Lender (i) other than on the last day of the Interest Period for such Advance,
as a result of a payment or Conversion pursuant to Section 2.08, 2.10 or 2.12,
acceleration of the maturity of the Notes pursuant to Section 6.01 or for any
other reason, or by an Eligible Assignee to a Lender other than on the last day
of the Interest Period for such Advance upon an assignment of rights and
obligations under this Agreement pursuant to Section 8.07 as a result of a
demand by the Borrower pursuant to Section 8.07(a) or (ii) as a result of a
payment or Conversion pursuant to Section 2.08, 2.10 or 2.12, the Borrower
shall, upon demand by such Lender (with a copy of such demand to the Agent), pay
to the Agent for the account of such Lender any amounts required to compensate
such Lender for any additional losses, costs or expenses that it may reasonably
incur as a result of such payment or Conversion, including, without limitation,
any loss (excluding loss of anticipated profits), cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
any Lender to fund or maintain such Advance.


               (d)        Without prejudice to the survival of any other
agreement of the Borrower hereunder, the agreements and obligations of the
Borrower contained in Sections 2.11, 2.14 and 8.04 shall survive the payment in
full of principal, interest and all other amounts payable hereunder and under
the Notes.


               SECTION 8.05. Right of Set-off. Upon either (a) the occurrence
and during the continuance of any Event of Default under Section 6.01(a) or
6.01(e) or (b) (i) the occurrence and during the continuance of any other Event
of Default and (ii) the making of the request or the granting of the consent
specified by Section 6.01 to authorize the Agent to declare the Advances due and
payable pursuant to the provisions of Section 6.01, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender or such Affiliate to or for
the credit or the account of the Borrower against any and all of the obligations
of the Borrower now or hereafter existing under this Agreement and the Note held
by such Lender, whether or not such Lender shall have made any demand under this
Agreement or such Note and although such obligations may be unmatured. Each
Lender agrees promptly to notify the Borrower after any such set-off and
application, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of each Lender and its
Affiliates under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that such Lender and
its Affiliates may have.


               SECTION 8.06. Binding Effect. This Agreement shall become
effective (other than Section 2.01, which shall only become effective upon
satisfaction of the conditions precedent set forth in Section 3.01) when it
shall have been executed by the Borrower and the Agent and when the Agent shall
have been notified by each Initial Lender that such Initial Lender has executed
it and thereafter shall be binding upon and inure to the benefit of the
Borrower, the Agent and each Lender and their respective successors and assigns,
except that neither the Borrower shall have the right to assign its rights
hereunder or any interest herein without the prior written consent of the
Lenders.


39

               SECTION 8.07. Assignments and Participations. (a) Each Lender may
with the consent of each Issuing Bank (which consent shall not be unreasonably
withheld or delayed) and, if demanded by the Borrower (so long as no Default
shall have occurred and be continuing and following a demand by the Borrower
pursuant to Section 2.18) upon at least five Business Days’ notice to such
Lender and the Agent, will assign to one or more Persons all or a portion of its
rights and obligations under this Agreement (including, without limitation, all
or a portion of its Revolving Credit Commitment, its Unissued Letter of Credit
Commitment, the Advances owing to it, its participations in Letters of Credit
and the Note or Notes held by it); provided, however, that (i) each such
assignment shall be of a constant, and not a varying, percentage of all rights
and obligations under this Agreement, (ii) except in the case of an assignment
to a Person that, immediately prior to such assignment, was a Lender or an
assignment of all of a Lender’s rights and obligations under this Agreement, the
amount of (x) the Revolving Credit Commitment of the assigning Lender being
assigned pursuant to each such assignment (determined as of the date of the
Assignment and Acceptance with respect to such assignment) shall in no event be
less than $10,000,000 or an integral multiple of $1,000,000 in excess thereof
and (y) the Unissued Letter of Credit Commitment of the assigning Lender being
assigned pursuant to each such assignment (determined as of the date of the
Assignment and Acceptance with respect to such assignment) shall in no event be
less than $5,000,000 or an integral multiple of $1,000,000 in excess thereof, in
each case, unless the Borrower and the Agent otherwise agree (iii) each such
assignment shall be to an Eligible Assignee, (iv) each such assignment made as a
result of an election by the Borrower pursuant to Section 2.18 shall be arranged
by the Borrower after consultation with the Agent and shall be either an
assignment of all of the rights and obligations of the assigning Lender under
this Agreement or an assignment of a portion of such rights and obligations made
concurrently with another such assignment or other such assignments that
together cover all of the rights and obligations of the assigning Lender under
this Agreement, (v) no Lender shall be obligated to make any such assignment as
a result of an election by the Borrower pursuant to Section 2.18 unless and
until such Lender shall have received one or more payments from either the
Borrower or one or more Eligible Assignees in an aggregate amount at least equal
to the aggregate outstanding principal amount of the Advances owing to such
Lender, together with accrued interest thereon to the date of payment of such
principal amount and all other amounts payable to such Lender under this
Agreement, (vi) unless otherwise agreed by the Borrower, no Lender assignee
shall have any claim under Section 2.11 on the date it becomes a party to this
Agreement greater than the claim, if any, that the assigning Lender had under
Section 2.11 on such date, and (vii) the parties to each such assignment shall
execute and deliver to the Agent, for its acceptance and recording in the
Register, an Assignment and Acceptance, together with any Note subject to such
assignment and a processing and recordation fee of $3,500 payable by the parties
to each such assignment, provided, however, that in the case of each assignment
made as a result of an election by the Borrower pursuant to Section 2.18, such
recordation fee shall be payable by the Borrower except that no such recordation
fee shall be payable in the case of an assignment made at the request of the
Borrower to an Eligible Assignee that is an existing Lender. Upon such
execution, delivery, acceptance and recording, from and after the effective date
specified in each Assignment and Acceptance, (x) the assignee thereunder shall
be a party hereto and, to the extent that rights and obligations hereunder have
been assigned to it pursuant to such Assignment and Acceptance, have the rights
and obligations of a Lender hereunder and (y) the Lender assignor thereunder
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (other than
its rights under Sections 2.11, 2.14 and 8.04 to the extent any claim thereunder
relates to an event arising prior to such assignment) and be released from its
obligations (other than its obligations under Section 7.05 to the extent any
claim thereunder relates to an event arising prior to such assignment) under
this Agreement (and, in the case of an Assignment and Acceptance covering all or
the remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto).


               (b)        By executing and delivering an Assignment and
Acceptance, the Lender assignor thereunder and the assignee thereunder confirm
to and agree with each other and the other parties hereto as follows: (i) other
than as provided in such Assignment and Acceptance, such assigning Lender makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, this
Agreement or any other instrument or document furnished pursuant hereto;
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under this
Agreement or any other instrument or document furnished pursuant hereto;
(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in Section 4.01 and
such other


40

documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (iv) such
assignee will, independently and without reliance upon the Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (v) such assignee confirms
that it is an Eligible Assignee; (vi) such assignee appoints and authorizes the
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement as are delegated to the Agent by the terms
hereof, together with such powers and discretion as are reasonably incidental
thereto; and (vii) such assignee agrees that it will perform in accordance with
their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as a Lender.


               (c)        Upon its receipt of an Assignment and Acceptance
executed by an assigning Lender and an assignee representing that it is an
Eligible Assignee, together with any Note or Notes subject to such assignment,
the Agent shall, if such Assignment and Acceptance has been completed and is in
substantially the form of Exhibit C hereto, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrower.


               (d)        The Agent shall maintain at its address referred to in
Section 8.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lenders and the Commitment of, and principal amount of the Advances owing to,
each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Agent and the Lenders may treat each Person whose name is recorded
in the Register as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.


               (e)        Each Lender may sell participations to one or more
banks or other entities (other than the Borrower or any of its Affiliates) in or
to all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment, the Advances
owing to it and any Note or Notes held by it); provided, however, that (i) such
Lender’s obligations under this Agreement (including, without limitation, its
Commitment to the Borrower hereunder) shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations, (iii) such Lender shall remain the holder of any such Note
for all purposes of this Agreement, (iv) the Borrower, the Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(v) no participant under any such participation shall have any right to approve
any amendment or waiver of any provision of this Agreement or any Note, or any
consent to any departure by the Borrower therefrom, except to the extent that
such amendment, waiver or consent would reduce the principal of, or interest on,
the Notes or any fees or other amounts payable hereunder, in each case to the
extent subject to such participation, or postpone any date fixed for any payment
of principal of, or interest on, the Notes or any fees or other amounts payable
hereunder, in each case to the extent subject to such participation.


               (f)        Any Lender may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 8.07, disclose to the assignee or participant or proposed assignee or
participant, any information relating to the Borrower furnished to such Lender
by or on behalf of the Borrower; provided that, prior to any such disclosure,
the assignee or participant or proposed assignee or participant shall agree to
preserve the confidentiality of the Borrower Information relating to the
Borrower received by it from such Lender.


               (g)        Notwithstanding any other provision set forth in this
Agreement, any Lender may at any time create a security interest in all or any
portion of its rights under this Agreement (including, without limitation, the
Advances owing to it and any Note or Notes held by it) in favor of any Federal
Reserve Bank in accordance with Regulation A of the Board of Governors of the
Federal Reserve System.


               SECTION 8.08. Confidentiality. Neither the Agent nor any Lender
may disclose to any Person any confidential, proprietary or non-public
information of the Borrower furnished to the Agent or the Lenders by the
Borrower (such information being referred to collectively herein as the
“Borrower Information”), except that each of the Agent and each of the Lenders
may disclose Borrower Information (i) to its and its affiliates’ employees,
officers, directors, agents and advisors (it being understood that the Persons
to whom such disclosure is made will be


41

informed of the confidential nature of the Borrower Information and instructed
to keep the Borrower Information confidential on substantially the same terms as
provided herein), (ii) to the extent requested by any regulatory authority,
(iii) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (iv) to any other party to this Agreement,
(v) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder, (vi) subject to an agreement containing provisions substantially the
same as those of this Section 8.08, to any assignee or participant or
prospective assignee or participant, (vii) to the extent the Borrower
Information (A) is or becomes generally available to the public on a
non-confidential basis other than as a result of a breach of this Section 8.08
by the Agent or such Lender, or (B) is or becomes available to the Agent or such
Lender on a nonconfidential basis from a source other than the Borrower and
(viii) with the consent of the Borrower.


               SECTION 8.09. Governing Law. This Agreement and the Notes shall
be governed by, and construed in accordance with, the laws of the State of
New York.


               SECTION 8.10. Execution in Counterparts. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of a manually executed
counterpart of this Agreement.


               SECTION 8.11. Jurisdiction, Etc. (a) Each of the parties hereto
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of any New York State court or federal court of
the United States of America sitting in New York City, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or the Notes, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in any such New York State court or, to the extent permitted by law,
in such federal court. The Borrower hereby further irrevocably consent to the
service of process in any action or proceeding in such courts by the mailing
thereof by any parties hereto by registered or certified mail, postage prepaid,
to the Borrower at its address specified pursuant to Section 8.02. Each of the
parties hereto agrees that a final non-appealable judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that any party may otherwise have to bring any
action or proceeding relating to this Agreement or the Notes in the courts of
any jurisdiction.


               (b)        Each of the parties hereto irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the Notes in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.


               SECTION 8.12. No Liability of the Issuing Banks. The Borrower
assumes all risks of the acts or omissions of any beneficiary or transferee of
any Letter of Credit with respect to its use of such Letter of Credit. Neither
an Issuing Bank nor any of its officers or directors shall be liable or
responsible for: (a) the use that may be made of any Letter of Credit or any
acts or omissions of any beneficiary or transferee in connection therewith; (b)
the validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by such Issuing Bank
against presentation of documents that do not comply with the terms of a Letter
of Credit, including failure of any documents to bear any reference or adequate
reference to the Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the
Borrower shall have a claim against such Issuing Bank, and such Issuing Bank
shall be liable to the Borrower, to the extent of any direct, but not
consequential, damages suffered by the Borrower that the Borrower proves were
caused by such Issuing Bank’s willful misconduct or gross negligence when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. In furtherance and not in limitation of
the foregoing, such Issuing Bank may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary; provided that nothing herein shall be
deemed to excuse such Issuing Bank if it acts with gross negligence or willful
misconduct in accepting such documents.


42

               SECTION 8.13. Patriot Act Notice. Each Lender and the Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Agent, as applicable, to identify the Borrower in
accordance with the Patriot Act. The Borrower shall provide such information and
take such actions as are reasonably requested by the Agent or any Lenders in
order to assist the Agent and the Lenders in maintaining compliance with the
Patriot Act.


43

               SECTION 8.14. Waiver of Jury Trial. Each of the Borrower, the
other Borrowers, the Agent and the Lenders hereby irrevocably waives all right
to trial by jury in any action, proceeding or counterclaim (whether based on
contract, tort or otherwise) arising out of or relating to this Agreement or the
Notes or the actions of the Agent or any Lender in the negotiation,
administration, performance or enforcement thereof.


               IN WITNESS WHEREOF, the parties hereto have caused this Agreement
to be executed by their respective officers thereunto duly authorized, as of the
date first above written.


                                                
                                        EVEREST REINSURANCE HOLDINGS, INC.


                                                By/s/ Frank N. Lopapa
                                                 Title: Treasurer


                                           CITIBANK, N.A.,
                             as Agent


                                             By/s/ Mike Taylor
                                                                  Title:
Managing Director


Initial Lenders

                                          CITIBANK, N.A.,


                                           By/s/ Mike Taylor
                                                                 Title: Managing
Director


                                                                                
           DEUTSCH BANK AG NEW YORK BRANCH


                                            By/s/ Ruth Leung
                                               Title: Director


                                                  By/s/ Richard Herder
                                                                 Title: Managing
Director


                                                                                
                 HSBC BANK USA, NATIONAL ASSOCIATION


                                                 By/s/ Daniel Serrao
                                                             Title: Senior Vice
President


                                                                                
                    WACHOVIA BANK, NATIONAL ASSOCIATION


                                                       By/s/ William R. Goley
                                                  Title: Director


                                                                          
JPMORGAN CHASE BANK, N.A


                                                  By/s/ Erin O'Rourke
                                                           Title: Vice President


44

                                                                  THE BANK OF
NEW YORK


                                                    By/s/ Lizanne Eberle
                                                           Title: Vice President


45



SCHEDULE I
EVEREST REINSURANCE HOLDINGS, INC.
FIVE YEAR CREDIT AGREEMENT
APPLICABLE LENDING OFFICES

Name of Initial
     Lender Revolving Credit
    Commitment Letter of Credit
  Commitment Domestic Lending
        Office Eurodollar Lending
          Office

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Citibank, N.A     $32,500,000     $150,000,000     Two Penns Way     Two Penns
Way                New Castle, DE 19720   New Castle, DE 19720             
Attn: Bank Loan   Attn: Bank Loan              Syndications   Syndications     
        Tel: 302 894-6128   Tel: 302 894-6128              Fax: 212 994-0961  
Fax: 212 994-0961  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Deutsche Bank AG   $25,000,000       90 Hudson St, Mail Stop   90 Hudson St,
Mail Stop    New York Branch           JCY05-0511   JCY05-0511             
Jersey City, NJ 07302   Jersey City, NJ 07302              Attn: Linda Hill  
Attn: Linda Hill              Tel: 201 593-2163   Tel: 201 593-2163             
Fax: 866 240 3622   Fax: 866 240 3622  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

HSBC Bank USA,   $25,000,000       452 Fifth Avenue, 5th Floor   452 Fifth
Avenue, 5th Floor   Inc., National
Association           New York, NY 10018   New York, NY 10018              Attn:
Donna Riley   Attn: Donna Riley              Tel: 716 841-4178   Tel: 716
841-4178              Fax; 716 841-0269   Fax; 716 841-0269  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Wachovia Bank,   $25,000,000       301 South College Street   301 South College
Street    National Association           NC 5562 15th Floor   NC 5562 15th
Floor             Charlotte, NC 28288   Charlotte, NC 28288              Attn:
LaShasta Jackson   Attn: LaShasta Jackson              Tel: 704 715-1459   Tel:
704 715-1459              Fax: 704 715-0091   Fax: 704 715-0091  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

JPMorgan Chase   $22,500,000       1111 Fannin Street, 10th   1111 Fannin
Street, 10th   Bank, N.A           Floor   Floor              Houston, TX
77002   Houston, TX 77002              Attn: Eleanor Fiore   Attn: Eleanor
Fiore              Tel: 713 750-3523   Tel: 713 750-3523              Fax: 713
750-2223   Fax: 713 750-2223  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

The Bank of New   $20,000,000       101 Barclay Street   101 Barclay Street  
York           New York, NY 10286   New York, NY 10286              Attn:
Annette A.   Attn: Annette A.              Harewood   Harewood              Tel:
212 635-7752   Tel: 212 635-7752              Fax: 212 809-9520   Fax: 212
809-9520  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total:   $150,000,000    $150,000,000         

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SCHEDULE 3.01(b)
DISCLOSED LITIGATION

NONE

--------------------------------------------------------------------------------

SCHEDULE 4.01(j)
LICENSES

Everest Re Everest Nat'l Everest Indemnity Everest Security Mt. McKinley Ins.
Jurisdiction Alabama     Licensed     Licensed     Broker Burden     Licensed  
  Broker Burden     Alaska   Licensed   Licensed   Approved      Not Approved  
Arizona   Licensed   Licensed   Approved      Not Approved   Arkansas  
Licensed   Licensed   Approved      Approved   California   Licensed  
Licensed   Approved      Licensed   Colorado   Licensed   Licensed   Approved  
   Not Approved   Connecticut   Licensed   Licensed   Approved      Approved  
Delaware   Domiciled   Domiciled   Domiciled   Approved   Domiciled   D.C.  
Licensed   Licensed   Broker Burden      Broker Burden   Florida   Licensed  
Licensed   Approved      Not Approved   Georgia   Licensed   Licensed   Broker
Burden   Domiciled   Broker Burden   Hawaii   Licensed   Not licensed   Broker
Burden      Broker Burden   Idaho   Licensed   Licensed   Approved     
Approved   Illinois   Licensed   Licensed   Broker Burden      Broker Burden  
Indiana   Licensed   Licensed   Broker Burden      Broker Burden   Iowa  
Licensed   Licensed   Approved      Approved   Kansas   Licensed   Licensed  
Approved      Approved   Kentucky   Licensed   Licensed   Approved     
Approved   Louisiana   Licensed   Licensed   Approved      Not Approved  
Maine   Licensed   Licensed   Approved      Not Approved   Maryland   Licensed  
Licensed   Approved      Approved   Massachusetts   Licensed   Licensed  
Approved      Approved   Michigan   Licensed   Licensed   Approved      Not
Approved   Minnesota   Licensed   Licensed   Approved      Approved  
Mississippi   Licensed   Licensed   Approved      Not Approved   Missouri  
Licensed   Licensed   Approved      Approved   Montana   Licensed   Licensed  
Approved      Approved   Nebraska   Licensed   Licensed   Broker Burden     
Broker Burden   Nevada   Accredited Reinsurer   Licensed   Approved     
Approved      Licensed-reins.               New Hampshire     only   Licensed  
Approved      Not Approved   New Jersey   Licensed   Licensed   Approved     
Not Approved   New Mexico   Licensed   Licensed   Approved      Not Approved  
New York   Licensed   Licensed   Approved      Not Approved   North Carolina  
Licensed   Not licensed   Approved      Not Approved   North Dakota   Licensed  
Licensed   Approved      Approved   Ohio   Licensed   Licensed   Approved     
Not Approved   Oklahoma   Licensed   Licensed   Approved      Not Approved  
Oregon   Licensed   Licensed   Approved      Approved   Pennsylvania  
Licensed   Licensed   Approved      Not Approved      Licensed-reins.           
   Puerto Rico     only   Not licensed   Approved      Not Approved   Rhode
Island   Licensed   Licensed   Approved      Not Approved   South Carolina  
Licensed   Licensed   Approved      Not Approved   South Dakota   Licensed  
Licensed   Broker Burden      Broker Burden   Tennessee   Licensed   Licensed  
Approved      Approved   Texas   Licensed   Licensed   Approved      Not
Approved   Utah   Licensed   Licensed   Approved      Not Approved   Vermont  
Licensed   Not licensed   Approved      Approved   Virginia   Licensed  
Licensed   Approved      Not Approved   Washington   Licensed   Licensed  
Broker Burden      Broker Burden   West Virginia   Licensed   Licensed  
Approved      Not Approved   Wisconsin   Licensed   Licensed   Approved     
Approved   Wyoming   Not licensed   Licensed   Broker Burden      Broker
Burden  

2

--------------------------------------------------------------------------------


EVEREST INSURANCE COMPANY OF CANADA

Federal license from Office of the Superintendent of Financial Institutions
Canada (OSFI)
Provincial licenses as follows:
Alberta
British Columbia
Manitoba
New Brunswick
Newfoundland
Northwest Territories
Nova Scotia
Nunavut
Ontario
Prince Edward Island
Quebec
Saskatchewan
Yukon


EVEREST REINSURANCE COMPANY
REGISTRATION AS AN INSURER/REINSURER IN FOREIGN (NON-U.S.) COUNTRIES

                                                       England and Wales
Argentina                                       Guatemala
Bolivia                                           Honduras
Canada                                           Mexico
Chile                                              Peru
Colombia                                       Philippine Islands
Ecuador                                         Singapore
El Salvador                                    Venezuela

3

--------------------------------------------------------------------------------

SCHEDULE 5.02(a)
EXISTING LIENS

NONE

--------------------------------------------------------------------------------

EXHIBIT A — FORM OF
REVOLVING CREDIT
PROMISSORY NOTE

U.S.$_______________                                                 
                                         Dated: _______________, 200_

                         FOR VALUE RECEIVED, the undersigned, EVEREST
REINSURANCE HOLDINGS, INC., a Delaware corporation (the “Borrower”), HEREBY
PROMISES TO PAY to the order of _________________________ (the “Lender”) for the
account of its Applicable Lending Office on the Termination Date (each as
defined in the Credit Agreement referred to below) the principal sum of
U.S.$[amount of the Lender’s Commitment in figures] or, if less, the aggregate
principal amount of the Advances made by the Lender to the Borrower pursuant to
the Credit Agreement dated as of August 23, 2006 among the Borrower, the Lender
and certain other lenders parties thereto, and Citibank, N.A. as Agent for the
Lender and such other lenders (as amended or modified from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined) outstanding on the Termination Date.

                         The Borrower promises to pay interest on the unpaid
principal amount of each Advance from the date of such Advance until such
principal amount is paid in full, at such interest rates, and payable at such
times, as are specified in the Credit Agreement.

                         Both principal and interest in respect of each Advance
are payable in lawful money of the United States of America to the Agent at its
account maintained at 388 Greenwich Street, New York, New York 10013, in same
day funds. Each Advance owing to the Lender by the Borrower pursuant to the
Credit Agreement, and all payments made on account of principal thereof, shall
be recorded by the Lender and, prior to any transfer hereof, endorsed on the
grid attached hereto which is part of this Promissory Note.

                         This Promissory Note is one of the Notes referred to
in, and is entitled to the benefits of, the Credit Agreement. The Credit
Agreement, among other things, (i) provides for the making of Advances by the
Lender to the Borrower from time to time in an aggregate amount not to exceed at
any time outstanding the U.S. dollar amount first above mentioned, the
indebtedness of the Borrower resulting from each such Advance being evidenced by
this Promissory Note and (ii) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.

                                                                          
                                                                          
                                                 EVEREST REINSURANCE HOLDINGS,
INC.

                                                                      
                                   By___________________________
                                                      
                    Title:

--------------------------------------------------------------------------------

                                
                                        ADVANCES AND PAYMENTS OF PRINCIPAL

Date Amount of
Advance Amount of
Principal Paid
or Prepaid Unpaid Principal
Balance Notation
Made By

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------

EXHIBIT B — FORM OF NOTICE OF
BORROWING

  Citibank, N.A., as Agent
  for the Lenders parties
  to the Credit Agreement
  referred to below
  Two Penns Way
  New Castle, Delaware 19720



[Date]

                         Attention: Bank Loan Syndications Department


  Ladies and Gentlemen:


                The undersigned, Everest Reinsurance Holdings, Inc., refers to
the Credit Agreement, dated as of August 23, 2006 (as amended or modified from
time to time, the “Credit Agreement”, the terms defined therein being used
herein as therein defined), among the undersigned, certain Lenders parties
thereto and Citibank, N.A., as Agent for said Lenders, and hereby gives you
notice, irrevocably, pursuant to Section 2.02 of the Credit Agreement that the
undersigned hereby requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.02(a) of the Credit Agreement:


                (i)        The Business Day of the Proposed Borrowing is
_______________, 200_.


                (ii)        The Type of Advances comprising the Proposed
Borrowing is [Base Rate Advances] [Eurodollar Rate Advances].


                (iii)        The aggregate amount of the Proposed Borrowing is
$_______________].


                [(iv)        The initial Interest Period for each Eurodollar
Rate Advance made as part of the Proposed Borrowing is _____ month[s].]


                The undersigned hereby certifies that the following statements
are true on the date hereof, and will be true on the date of the Proposed
Borrowing:


        (A)        the representations and warranties contained in Section 4.01
of the Credit Agreement are correct, before and after giving effect to the
Proposed Borrowing and to the application of the proceeds therefrom, as though
made on and as of such date (except to the extent any such representation or
warranty is expressly made as of a specific date, in which case such
representation or warranty shall be correct in all material respects as of such
date), and


--------------------------------------------------------------------------------

        (B)        no event has occurred and is continuing, or would result from
such Proposed Borrowing or from the application of the proceeds therefrom, that
constitutes a Default.


                                                                          Very
truly yours,

                                                                          
                                                 EVEREST REINSURANCE HOLDINGS,
INC.

                                                                      
                                   By___________________________
                                                      
                    Title:

2

EXHIBIT C — FORM OF
ASSIGNMENT AND ACCEPTANCE

        Reference is made to the Credit Agreement dated as of August 23, 2006
(as amended or modified from time to time, the “Credit Agreement”) among Everest
Reinsurance Holdings, Inc., a Delaware corporation (the “Borrower”), the Lenders
(as defined in the Credit Agreement) and Citibank, N.A., as agent for the
Lenders (the “Agent”). Terms defined in the Credit Agreement are used herein
with the same meaning.


        The “Assignor” and the “Assignee” referred to on Schedule I hereto agree
as follows:


        1.        The Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, an interest in and to
the Assignor’s rights and obligations under the [Credit Agreement as of the date
hereof] [the Letter of Credit Facility] equal to the percentage interest
specified on Schedule 1 hereto of [all outstanding rights and obligations under
the Credit Agreement together with participations in Letters of Credit held by
the Assignor on the date hereof] [such Assignor’s Unissued Letter of Credit
Commitment]. After giving effect to such sale and assignment, the Assignee’s
[Revolving Credit Commitment and the amount of the Advances owing to the
Assignee] [Letter of Credit Commitment] will be as set forth on Schedule 1
hereto.


        2.        The Assignor (i) represents and warrants that it is the legal
and beneficial owner of the interest being assigned by it hereunder and that
such interest is free and clear of any adverse claim; (ii) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Credit Agreement or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of, or the perfection or priority of any lien
or security interest created or purported to be created under or in connection
with, the Credit Agreement or any other instrument or document furnished
pursuant thereto; (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under the
Credit Agreement or any other instrument or document furnished pursuant thereto;
and (iv) attaches the Note[, if any,] held by the Assignor [and requests that
the Agent exchange such Note for a new Note payable to the order of [the
Assignee in an amount equal to the Revolving Credit Commitment assumed by the
Assignee pursuant hereto or new Notes payable to the order of the Assignee in an
amount equal to the Revolving Credit Commitment assumed by the Assignee pursuant
hereto and] the Assignor in an amount equal to the Revolving Credit Commitment
retained by the Assignor under the Credit Agreement[, respectively,] as
specified on Schedule 1 hereto].


        3.        The Assignee (i) confirms that it has received a copy of the
Credit Agreement, together with copies of the financial statements referred to
in Section 4.01 thereof and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance; (ii) agrees that it will, independently and
without reliance upon the Agent, the Assignor or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; (iii) confirms that it is an Eligible Assignee;
(iv) appoints and authorizes the Agent to take such action as agent on its
behalf and to exercise such powers and discretion under the Credit Agreement as
are delegated to the Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; (v) agrees that it will perform
in accordance with their terms all of the obligations that by the terms of the
Credit Agreement are required to be performed by it as a Lender; and
(vi) attaches any U.S. Internal Revenue Service forms required under
Section 2.14 of the Credit Agreement.


        4.        Following the execution of this Assignment and Acceptance, it
will be delivered to the Agent for acceptance and recording by the Agent. The
effective date for this Assignment and Acceptance (the “Effective Date”) shall
be the date of acceptance hereof by the Agent, unless otherwise specified on
Schedule 1 hereto.


--------------------------------------------------------------------------------

        5.        Upon such acceptance and recording by the Agent, as of the
Effective Date, (i) the Assignee shall be a party to the Credit Agreement and,
to the extent provided in this Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and (ii) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.


        6.        Upon such acceptance and recording by the Agent, from and
after the Effective Date, the Agent shall make all payments under the Credit
Agreement and the Notes in respect of the interest assigned hereby (including,
without limitation, all payments of principal, interest and facility fees with
respect thereto) to the Assignee. The Assignor and Assignee shall make all
appropriate adjustments in payments under the Credit Agreement and the Notes for
periods prior to the Effective Date directly between themselves.


        7.        This Assignment and Acceptance shall be governed by, and
construed in accordance with, the laws of the State of New York.


        8.        This Assignment and Acceptance may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of Schedule 1 to this Assignment and Acceptance by
telecopier shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance.


        IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule 1
to this Assignment and Acceptance to be executed by their officers thereunto
duly authorized as of the date specified thereon.


2

--------------------------------------------------------------------------------

Schedule 1
to
Assignment and Acceptance

        Percentage interest assigned:                  
                                                                         
                                                                         
                  _____%


        [Assignee's Revolving Credit
Commitment:                                    
                                                                         
                       $______


        Aggregate outstanding principal amount of Advances
assigned:                                    
                                                                 $______


        Principal amount of Note payable to
Assignee:                                    
                                                                         
                  $______


        Principal amount of Note payable to
Assignor:                                    
                                                                         
                  $______]


        [Assignee's Letter of Credit
Commitment:                                    
                                                                         
                         $______]


        Effective Date*: _______________, 200_


                                                                          [NAME
OF ASSIGNOR], as Assignor

                                                         By____________________
                                Title:

                                                                Dated:
_______________, 200_

                                                                          [NAME
OF ASSIGNEE], as Assignee

                                                         By____________________
                                Title:

                                                                Dated:
_______________, 200_

                                                      Domestic Lending Office:
                                                   [Address]

                                                       Eurodollar Lending
Office:
                                                   [Address]




        ___________________________

        *        This date should be no earlier than five Business Days after
the delivery of this Assignment and Acceptance to the Agent.


3

        Accepted [and Approved]** this
        __________ day of _______________, 200___


        CITIBANK, N.A., as Agent


        By____________________________
              Title:


        [Approved this __________ day
        of_______________, 200__


        EVEREST REINSURANCE HOLDINGS, INC.

        By__________________________]*
              Title:






        ____________________________
        **                Required if the Assignee is an Eligible Assignee soley
by reason of clause (iii) of the definition of “Eligible Assignee”.


        *                  Required if the Assignee is an Eligible Assignee
soley by reason of clause (iii) of the definition of “Eligible Assignee”.


4

EXHIBIT D-1 — FORM OF
OPINION OF COUNSEL
FOR THE BORROWER

        August 23, 2006


Mayer, Brown, Rowe & Maw LLP
71 South Wacker Drive
Chicago, Illinois 60606-4637

Main Tel (312) 782-0600
Main Fax (312) 701-7711
www.mayerbrownrowe.com


  Citibank, N.A., as Agent, and the Lenders party to the Credit
  Agreement referred to below


  Re:    Everest Reinsurance Holdings, Inc.


  Ladies and Gentlemen:
                         We have acted as special New York counsel to Everest
Reinsurance Holdings, Inc., a Delaware corporation (the “Borrower”), in
connection with the Credit Agreement dated as of August 23, 2006 (the “Credit
Agreement”) among the Borrower, the financial institutions party thereto (the
“Lenders”) and Citibank, N.A., as Agent (the “Agent”). This opinion is furnished
to you pursuant to Section 3.01(g)(iv) of the Credit Agreement.


                         In connection with delivering this opinion to you, we
have examined originals or copies, certified or otherwise identified to our
satisfaction as being true copies, of the Credit Agreement and the Notes
(collectively, the “Documents”). Capitalized terms used but not otherwise
expressly defined herein shall have the same meanings as set forth in the Credit
Agreement.


                         For purposes of this opinion, “Applicable Law” means
the General Corporation Law of the State of Delaware, and those laws and
regulations of the United States of America and the State of New York that, in
our experience, would normally be applicable to general business corporations
which are not engaged in regulated business activities and to transactions of
the type contemplated by the Documents (but without our having made any special
investigation as to any other law), but excluding (A) all laws of the type
described in paragraph (D)(6) below and (B) any law, rule, regulation,
ordinance, code or similar provision of law of any county, municipality or
similar political subdivision or any agency or instrumentality thereof; provided
that we express no opinion as to any law the violation of which would not have a
material adverse effect on the ability of the Borrower to perform its
obligations under the Documents.


                         We also have examined originals, or copies certified or
otherwise identified to our satisfaction as being true copies, of such
agreements, corporate records, certificates of public officials and other
documents as we have deemed necessary as a basis for the opinions hereinafter
expressed. As to questions of fact material to such opinions, we have, when such
facts were not independently established by us, relied upon certificates of the
Borrower or its officers or of public officials. Whenever this opinion


--------------------------------------------------------------------------------

refers to matters within our “knowledge” or “known to us”, such reference is
limited to (1) facts within our actual knowledge after an inquiry of the
attorneys of this firm who have represented the Borrower in connection with the
Documents and (2) facts represented to us in certificates of officers of the
Borrower. Except as expressly set forth herein, we have not undertaken any
independent investigation to determine the existence or absence of such facts
and no inference as to our knowledge concerning such facts should be drawn from
the fact that such representation has been undertaken by us.


                         In our examination of the documents referred to above,
we have assumed the authenticity of all such documents submitted to us as
originals, the conformity to the originals of all such documents submitted to us
as copies, the genuineness of all signatures, and the legal capacity and power
of, and due authorization, execution and delivery of the Documents by, all
parties thereto other than the Borrower. Further, we have assumed that the
Documents constitute the legal, valid and binding obligations of all parties
thereto other than the Borrower. We have also assumed the truth of all
representations and warranties of the Borrower in the Credit Agreement.


                         In expressing the opinions set forth below, we have
assumed that (a) the Borrower is a corporation validly existing under the laws
of the State of Delaware, (b) the Borrower has the corporate power and authority
to execute, deliver and perform its obligations under the Documents, (c) the
execution and delivery by the Borrower of the Documents, and the performance by
the Borrower of its obligations thereunder, have been duly authorized by all
necessary corporate action on the part of the Borrower and (d) the Borrower has
duly executed and delivered the Documents.


                         On the basis of, and in reliance upon, the foregoing,
and subject to the qualifications contained herein, we are of the opinion that:


                                             1. The execution and delivery by
the Borrower of, and the performance by the Borrower of its obligations under,
the Documents do not violate any Applicable Law.


                                             2. The Documents constitute the
legal, valid and binding obligations of the Borrower, enforceable against it in
accordance with their terms.


                                             3. No consent, approval,
authorization or other action by, notice to, or registration or filing with, any
Governmental Authority under Applicable Law is required as a condition to or
otherwise in connection with the execution and delivery by the Borrower of the
Documents or the borrowings by the Borrower in accordance therewith.


                         The opinions set forth above are subject to the
following qualifications and limitations:


                                             (A)        Our opinion in paragraph
2 above is subject to the effect of any applicable bankruptcy, insolvency,
fraudulent conveyance, equitable subordination, reorganization, readjustment of
debt, moratorium or similar laws affecting creditors’ rights generally.


                                             (B)        Our opinion in paragraph
2 above is subject to the effect of general principles of equity, including,
without limitation, concepts of materiality, reasonableness, good faith and fair
dealing (regardless of whether considered in a proceeding in equity or at law)
and by limitations on the availability of specific performance, injunctive
relief or other equitable remedies.


                                             (C)        We express no opinion as
to the enforceability, under certain circumstances, of provisions imposing
penalties or forfeitures, late payment charges or an increase in interest rate
upon delinquency in payment or the occurrence of a default.


2

                                             (D)        We express no opinion as
to:


                                                             (1)        the
existence of any Person’s ownership rights in or title to any property;


                                                             (2)        the
validity, perfection, enforceability or priority of any Lien on any property;


                                                             (3)        any
agreement by the Borrower to submit to the jurisdiction of a particular court,
waive jury trial or appoint an agent for acceptance of service of process;


                                                             (4)        any
provision of the Documents purporting to waive any objection to the laying of
venue or any claim that an action or proceeding has been brought in an
inconvenient forum;


                                                             (5)        any
provision of the Documents which authorizes or permits any purchaser of a
participation interest from any party to set off or apply any deposit or
property or any indebtedness with respect to any participation interest;


                                                             (6)       
compliance with, or any governmental or regulatory filing, approval,
authorization, license, consent or notice, registration or filing required by or
under, any (i) Federal or state environmental law, (ii) Federal or state
antitrust law, (iii) Federal or state taxation law, (iv) Federal or state worker
health or safety, zoning or permitting or land use matter, (v) Federal or state
patent, trademark or copyright statute, rule or regulation, (vi) statutory or
other requirement relating to the disposition of hazardous waste or
environmental protection, (vii) Federal or state receivership or conservatorship
law, (viii) securities registration or antifraud provisions under any Federal or
state securities law, (ix) Federal or state labor or employment law, (x) Federal
or state employee benefits or pension law or (xi) insurance law;


                                                             (7)        the
effect of the law of any jurisdiction (other than New York) wherein the Agent or
any Lender may be located or wherein the enforcement of any Document may be
sought that limits the rates of interest legally chargeable or collectible; and


                                                             (8)        any
provision of the Documents (i) restricting access to legal or equitable
remedies, (ii) purporting to establish evidentiary standards, (iii) purporting
to appoint any Person as the attorney-in-fact of any other Person, (iv) which
provides that the Documents may only be amended, modified or waived in writing
or (v) stating that all rights or remedies of any party are cumulative and may
be enforced in addition to any other right or remedy and that the election of a
particular remedy does not preclude recourse to one or more remedies.


                                             (E)        We note that the
enforceability of the Documents may be limited or rendered ineffective if the
Agent or the Lenders fail to act in good faith and in a commercially reasonable
manner in seeking to exercise their rights and remedies thereunder. Without
limiting the generality of the foregoing, we note that a court might hold that a
technical and nonmaterial default under the Documents does not give rise to a
right of the Agent or the Lenders to exercise certain remedies including,
without limitation, acceleration.


                                             (F)        We express no opinion as
to the enforceability of the indemnification provisions of the Documents insofar
as said provisions contravene public policy or might require indemnification or
payments to any Person with respect to any litigation determined adversely to


3

such Person, or any loss, cost or expense arising out of the gross negligence or
willful misconduct of such Person or any violation by such Person of statutory
duties, general principles of equity or public policy.


                                             (G)        No opinion is rendered
herein as to the effect of any law to which the Borrower may be subject as a
result of the legal or regulatory status of the Agent or any Lender or the
involvement by the Agent or any Lender in the transactions contemplated by the
Documents.


                                             (H)        We express no opinion as
to whether a court sitting in any jurisdiction other than the State of New York
will honor the choice of New York law to govern the Documents which specify that
New York law is the governing law with respect thereto. With respect to the
choice of law provisions in the Documents that specify that New York law is to
apply, we draw to your attention that the enforceability of such provisions (i)
may be limited by public policy considerations of any jurisdiction, other than
the State of New York, in which enforcement of such provisions, or of a judgment
upon an agreement containing such provisions, is sought, (ii) may be limited by
the power of a United States District Court sitting in New York to decline to
hear an action based on the Documents on the ground that New York is an
inconvenient forum and (iii) does not apply to the extent provided in subsection
two of Section 1-105 of the New York Uniform Commercial Code.


              Members of our firm are members of the State Bar of New York. This
opinion is limited to the law of the State of New York, the Federal laws of the
United States, and the General Corporation Law of the State of Delaware. The
opinions expressed herein are limited in all respects to the law existing on the
date hereof. In rendering this opinion, we do not undertake to advise you of any
change in law or fact that may occur after the date hereof.


             This opinion is furnished by us to you solely for your benefit and
solely with respect to the Documents upon the understanding that we are not
hereby assuming any professional responsibility to any other Person. This
opinion may not be relied upon by you for any other purpose and may not be
relied upon by any other Person for any purpose, in each case without our prior
written consent; notwithstanding the foregoing, assignees of Lenders who become
Lenders under the Credit Agreement may rely on this opinion as if it had been
addressed to them. The opinions expressed in this letter are limited to the
matters set forth herein, and no other opinion should be inferred beyond the
matters expressly stated herein.


                                                                          Very
truly yours,

                                                 
                                                                  MAYOR, BROWN,
ROWE & MAW LLP

                                                          JFL/JRS

4

EXHIBIT D-2 —
OPINION OF COUNSEL
FOR THE BORROWER

August 23, 2006

Citibank, N.A., as Agent,
and the Lenders party to the Credit Agreement
referred to below


                Re:     Everest Reinsurance Holdings, Inc.


        Ladies and Gentlemen:


                         I am General Counsel for Everest Reinsurance Holdings,
Inc., a Delaware corporation (the “Borrower”), and have represented the Borrower
in connection with the Credit Agreement dated as of August 23, 2006 (the “Credit
Agreement”) among the Borrower, the financial institutions party thereto (the
“Lenders”) and Citibank, N.A., as agent (the “Agent”). Capitalized terms used
herein and not defined have the meanings assigned in the Credit Agreement. This
opinion is furnished to you pursuant to Section 3.01(g)(iv) of the Credit
Agreement.


                         In that connection I have examined the Credit Agreement
and the Notes (collectively, the “Documents”). I have also examined such other
documents as I have deemed necessary for purposes of rendering the opinions
herein. In my examination of such documents, I have assumed the authenticity of
all such documents submitted to me as originals, the genuineness of all
signatures (other than those of the Borrower on the Documents), and the
conformity to the originals of such documents submitted to me as copies.


                         Based upon the foregoing, it is my opinion that:


                                                1.     The Borrower is a
corporation, validly existing and in good standing under the laws of the State
of Delaware.


                                                2.     The execution and
delivery by the Borrower of the Documents and compliance by it with the terms of
the Documents do not violate any provision of its certificate of incorporation
or by-laws.


                                                3.     The execution and
delivery by the Borrower of the Documents and the performance by the Borrower of
its obligations under the Documents do not (i) to my knowledge, result in a
breach of or constitute (with notice, lapse of time or both) a default under any
material indenture, agreement or other instrument to which it is a party, by
which it or any of its properties is bound or to which it is subject, (ii)
result in or require the creation or imposition of any Lien upon any of its
properties or assets or (iii) violate any applicable law, rule or regulation of
the State of New Jersey.


                                                4.     The Credit Agreement and
the Notes have been duly executed and delivered on behalf of the Borrower.


                                                5.     No consent, approval,
authorization or other action by, notice to, or registration or filing with, any
Governmental Authority of the State of New Jersey or Delaware or other Person is
required as a condition to or otherwise in connection with (i) the execution and
delivery by the Borrower of the Documents or (ii) the performance by the
Borrower of its obligations under the Documents.


--------------------------------------------------------------------------------

                                                6.     There are no actions or
proceedings pending or, to my knowledge, threatened before any court, other
Governmental Authority or other Person, (i) against or affecting the Borrower,
any of its Subsidiaries or any of their respective properties that would
reasonably be expected to have a Material Adverse Effect (except as disclosed in
the Borrower’s 2005 10-K), or (ii) that question the validity of the Documents.


                         The opinions set forth above are subject to the
following qualifications and limitations:


                                                           (A)        I express
no opinion as to:


                                                                     (1)       
the existence of any Person’s ownership rights in or title to any property;


                                                                     (2)       
the validity, perfection, enforceability or priority of any Lien on any
property;


                                                                     (3)       
any agreement by the Borrower to submit to the jurisdiction of a particular
court, waive jury trial or appoint an agent for acceptance of service of
process;


                                                                     (4)       
any provision of the Documents purporting to waive any objection to the laying
of venue or any claim that an action or proceeding has been brought in an
inconvenient forum;


                                                                     (5)       
any provision of the Documents which authorizes or permits any purchaser of a
participation interest from any party to set off or apply any deposit or
property or any indebtedness with respect to any participation interest;


                                                                     (6)       
the effect of the law of any jurisdiction (other than New Jersey) wherein the
Agent or any Lender may be located or wherein the enforcement of the Documents
may be sought that limits the rates of interest legally chargeable or
collectible; and


                                                                     (7)       
any provision of the Documents (i) restricting access to legal or equitable
remedies, (ii) purporting to establish evidentiary standards, (iii) purporting
to appoint any Person as the attorney-in-fact of any other Person, (iv) which
provides that the Documents may only be amended, modified or waived in writing
or (v) stating that all rights or remedies of any party are cumulative and may
be enforced in addition to any other right or remedy and that the election of a
particular remedy does not preclude recourse to one or more remedies.


                                                           (B)        I note
that the enforceability of the Documents may be limited or rendered ineffective
if the Agent or the Lenders fail to act in good faith and in a commercially
reasonable manner in seeking to exercise their rights and remedies thereunder.
Without limiting the generality of the foregoing, I note that a court might hold
that a technical and nonmaterial default under the Documents does not give rise
to a right of the Agent or the Lenders to exercise certain remedies including,
without limitation, acceleration.


                                                           C)        I express
no opinion as to the enforceability of the indemnification provisions of the
Documents insofar as said provisions contravene public policy or might require
indemnification or payments to any Person with respect to any litigation
determined adversely to such Person, or any loss, cost or expense arising out of
the gross negligence or willful misconduct of such Person or any violation by
such Person of statutory duties, general principles of equity or public policy.


2

                                                           (D)        No opinion
is rendered herein as to the effect of any law to which the Borrower may be
subject as a result of the legal or regulatory status of the Agent or any Lender
or the involvement by the Agent or any Lender in the transactions contemplated
by the Documents.


                         This opinion is limited to the laws of the State of New
Jersey, the Federal laws of the United States and the General Corporation Law
and insurance laws of the State of Delaware.


                         This opinion may not be used or relied upon by or
published or communicated to any Person other than the addressees hereof and
permitted Eligible Assignees for any purpose whatsoever, without my prior
written consent in each instance.


                                                                          Very
truly yours,

                                                                          Sanjoy
Mukherjee

3